
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


MASTER SEPARATION AGREEMENT

between

ALLETE, INC.

and

ADESA, INC.


--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I    SEPARATION   1  
Section 1.1
 
EFFECTIVE DATE
 
1
ARTICLE II    DOCUMENTS AND ITEMS TO BE DELIVERED ON THE EFFECTIVE DATE
 
1  
Section 2.1
 
DOCUMENTS TO BE DELIVERED BY ALLETE
 
1  
Section 2.2
 
DOCUMENTS TO BE DELIVERED BY ADESA
 
2
ARTICLE III    THE IPO AND ACTIONS PENDING THE IPO; DISTRIBUTION
 
2  
Section 3.1
 
TRANSACTIONS PRIOR TO THE IPO
 
2  
Section 3.2
 
COOPERATION
 
2  
Section 3.3
 
DEBT FINANCING EVENTS
 
3  
Section 3.4
 
IPO EVENTS
 
3  
Section 3.5
 
DISTRIBUTION
 
4  
Section 3.6
 
FURTHER ASSURANCES REGARDING THE IPO, DEBT FINANCING AND DISTRIBUTION
 
4
ARTICLE IV    COVENANTS AND OTHER MATTERS
 
4  
Section 4.1
 
OTHER AGREEMENTS
 
4  
Section 4.2
 
FURTHER INSTRUMENTS
 
4  
Section 4.3
 
AGREEMENT FOR EXCHANGE OF INFORMATION
 
5  
Section 4.4
 
AUDITORS AND AUDITS; FINANCIAL STATEMENTS; ACCOUNTING MATTERS
 
6  
Section 4.5
 
CONFIDENTIALITY
 
9  
Section 4.6
 
PRIVILEGED MATTERS
 
10  
Section 4.7
 
MAIL AND OTHER COMMUNICATIONS
 
11  
Section 4.8
 
CONSISTENCY WITH PAST PRACTICES
 
12  
Section 4.9
 
PAYMENT OF EXPENSES
 
12  
Section 4.10
 
DISPUTE RESOLUTION
 
12  
Section 4.11
 
GOVERNMENTAL APPROVALS
 
14  
Section 4.12
 
NO REPRESENTATION OR WARRANTY
 
14  
Section 4.13
 
RESTRICTIONS ON ADESA
 
14  
Section 4.14
 
TAX STEPS
 
15
ARTICLE V    REGISTRATION RIGHTS
 
15  
Section 5.1
 
DEMAND REGISTRATION
 
15  
Section 5.2
 
PIGGYBACK REGISTRATION
 
17  
Section 5.3
 
EXPENSES
 
19          


i

--------------------------------------------------------------------------------



 
Section 5.4
 
BLACKOUT PERIOD
 
19  
Section 5.5
 
SELECTION OF UNDERWRITERS
 
19  
Section 5.6
 
OBLIGATIONS OF ADESA
 
19  
Section 5.7
 
OBLIGATIONS OF SELLING HOLDERS
 
21  
Section 5.8
 
UNDERWRITING; DUE DILIGENCE
 
21  
Section 5.9
 
INDEMNIFICATION AND CONTRIBUTION
 
22  
Section 5.10
 
RULE 144 AND FORM S-3
 
25  
Section 5.11
 
HOLDBACK AGREEMENT
 
25  
Section 5.12
 
TERM
 
26
ARTICLE VI    MUTUAL RELEASES; INDEMNIFICATION
 
26  
Section 6.1
 
RELEASE OF PRE-EFFECTIVE DATE CLAIMS
 
26  
Section 6.2
 
INDEMNIFICATION BY ADESA
 
27  
Section 6.3
 
INDEMNIFICATION BY ALLETE
 
27  
Section 6.4
 
ANCILLARY AGREEMENT LIABILITIES
 
27  
Section 6.5
 
OTHER AGREEMENTS EVIDENCING INDEMNIFICATION OBLIGATIONS
 
28  
Section 6.6
 
REDUCTIONS FOR INSURANCE PROCEEDS AND OTHER RECOVERIES
 
28  
Section 6.7
 
PROCEDURES FOR DEFENSE, SETTLEMENT AND INDEMNIFICATION OF THIRD PARTY CLAIMS
 
29  
Section 6.8
 
ADDITIONAL MATTERS
 
30  
Section 6.9
 
SURVIVAL OF INDEMNITIES
 
30
ARTICLE VII    INSURANCE MATTERS
 
31  
Section 7.1
 
ADESA INSURANCE COVERAGE DURING THE PRE-DISTRIBUTION PERIOD
 
31  
Section 7.2
 
COOPERATION; PAYMENT OF INSURANCE PROCEEDS TO ADESA; AGREEMENT NOT TO RELEASE
CARRIERS
 
31  
Section 7.3
 
ADESA INSURANCE COVERAGE AFTER THE DISTRIBUTION
 
32  
Section 7.4
 
RESPONSIBILITIES FOR DEDUCTIBLES AND/OR SELF-INSURED OBLIGATIONS
 
32  
Section 7.5
 
PROCEDURES WITH RESPECT TO INSURED ADESA LIABILITIES
 
32  
Section 7.6
 
INSUFFICIENT LIMITS OF LIABILITY FOR ALLETE LIABILITIES AND ADESA LIABILITIES
 
32  
Section 7.7
 
COOPERATION
 
33  
Section 7.8
 
NO ASSIGNMENT OR WAIVER
 
33  
Section 7.9
 
NO LIABILITY
 
33  
Section 7.10
 
ADDITIONAL OR ALTERNATE INSURANCE
 
33          

ii

--------------------------------------------------------------------------------



 
Section 7.11
 
FURTHER AGREEMENTS
 
33
ARTICLE VIII    MISCELLANEOUS
 
33  
Section 8.1
 
LIMITATION OF LIABILITY
 
33  
Section 8.2
 
ENTIRE AGREEMENT
 
33  
Section 8.3
 
GOVERNING LAW AND JURISDICTION
 
33  
Section 8.4
 
TERMINATION; AMENDMENT
 
34  
Section 8.5
 
NOTICES
 
34  
Section 8.6
 
COUNTERPARTS
 
34  
Section 8.7
 
BINDING EFFECT; ASSIGNMENT
 
35  
Section 8.8
 
SEVERABILITY
 
35  
Section 8.9
 
FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE
 
35  
Section 8.10
 
AUTHORITY
 
35  
Section 8.11
 
INTERPRETATION
 
35  
Section 8.12
 
CONFLICTING AGREEMENTS
 
35  
Section 8.13
 
THIRD PARTY BENEFICIARIES
 
36
ARTICLE IX    DEFINITIONS
 
36  
Section 9.1
 
DEFINED TERMS
 
36


EXHIBITS

Exhibit A   Certificate of Secretary of ALLETE    
Exhibit B
 
Certificate of Secretary of ADESA
 
 
Exhibit C
 
Tax Sharing Agreement
 
 
Exhibit D
 
Joint Aircraft Ownership & Management Agreement
 
 
Exhibit E
 
Employee Matters Agreement
 
 
Exhibit F
 
Tax Plan
 
 

iii

--------------------------------------------------------------------------------




MASTER SEPARATION AGREEMENT


        This Master Separation Agreement (this "Agreement") is dated as of
June 4, 2004, 2004, between ALLETE, Inc., a Minnesota corporation ("ALLETE"),
and ADESA, Inc., a Delaware corporation ("ADESA," and together with ALLETE, each
a "Party," and together, the "Parties"). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in Article IX
hereof.

RECITALS

        WHEREAS, ALLETE is the beneficial owner of all the issued and
outstanding common stock of ADESA;

        WHEREAS, ALLETE, through its wholly-owned subsidiary, ADESA, is engaged
in the business of providing wholesale vehicle auctions and related vehicle
redistribution services for the automotive industry in North America as well as
short-term inventory financing for used vehicle dealers, as more completely
described in the IPO Registration Statement (the "ADESA Business");

        WHEREAS, the Boards of Directors of ALLETE and ADESA have each
determined that it would be appropriate and desirable to separate the ADESA
Business from ALLETE by means of the Distribution;

        WHEREAS, ALLETE and ADESA currently contemplate that ADESA will make an
initial public offering ("IPO") of an amount of its common stock pursuant to a
registration statement on Form S-1 pursuant to the Securities Act of 1933, as
amended (the "IPO Registration Statement"), that will reduce ALLETE's ownership
of ADESA to not less than 80.1%; and

        WHEREAS, the Parties intend in this Agreement, including the Exhibits
and Schedules hereto, to set forth the principal arrangements between them
regarding the separation of the ADESA Business from ALLETE;

        NOW, THEREFORE, in consideration of the foregoing and the terms,
conditions, covenants and provisions of this Agreement, ALLETE and ADESA
mutually covenant and agree as follows:

ARTICLE I
SEPARATION

        Section 1.1    EFFECTIVE DATE.    Unless otherwise provided in this
Agreement, or in any agreement to be executed in connection with this Agreement,
the effective time and date of this Agreement shall be the earlier to occur of
(i) the Debt Financing Date or (ii) the IPO Date (the "Effective Date").

ARTICLE II
DOCUMENTS AND ITEMS TO BE
DELIVERED ON THE EFFECTIVE DATE

        Section 2.1    DOCUMENTS TO BE DELIVERED BY ALLETE.    On the Effective
Date ALLETE will deliver to ADESA all of the following items and agreements:

        (a)   A duly executed Tax Sharing Agreement substantially in the form
attached hereto as Exhibit C (the "Tax Sharing Agreement");

        (b)   A duly executed Joint Aircraft Ownership & Management Agreement,
substantially in the form attached hereto as Exhibit D (the "Joint Aircraft
Agreement");

        (c)   A duly executed Employee Matters Agreement, substantially in the
form attached hereto as Exhibit E (the "Employee Matters Agreement"); and

--------------------------------------------------------------------------------






        (d)   A certificate of the Secretary or an Assistant Secretary of ALLETE
in the form attached to this Agreement as Exhibit A.

        Section 2.2    DOCUMENTS TO BE DELIVERED BY ADESA.    On the Effective
Date ADESA will deliver, or will cause its appropriate Subsidiaries to deliver,
to ALLETE all of the following items and agreements:

        (a)   In each case where ADESA is a party to any agreement or instrument
referred to in Section 2.1, a duly executed counterpart of such agreement or
instrument;

        (b)   Resignations of each person identified on Schedule 2.2(b) who is
an officer or director of ALLETE or its Subsidiaries, other than ADESA and its
Subsidiaries, immediately prior to the Effective Date, and who will be an
employee or a director of ADESA or any of its Subsidiaries from and after the
Distribution Date, from such office or position of ALLETE or its Subsidiaries;
PROVIDED, HOWEVER, that the individuals identified on Schedule 2.2(b) shall
continue to hold the positions of ALLETE, and for such period, as indicated on
such schedule; and

        (c)   A certificate of the Secretary or an Assistant Secretary of ADESA
in the form attached to this Agreement as Exhibit B.

ARTICLE III
THE IPO AND ACTIONS PENDING THE IPO; DISTRIBUTION

        Section 3.1    TRANSACTIONS PRIOR TO THE IPO.    Subject to the
occurrence of the events described in Section 3.4, ALLETE and ADESA currently
intend to consummate the IPO and to take, or cause to be taken, the actions
specified in this Section 3.1.

        (a)    REGISTRATION STATEMENT.    ADESA intends to file the IPO
Registration Statement, and such amendments or supplements thereto as may be
necessary in order to cause the same to become and remain effective as required
by law or by the managing underwriters for the IPO (the "Underwriters"),
including, without limitation, filing such amendments or supplements to the IPO
Registration Statement as may be required by the underwriting agreement to be
entered into among ADESA and the Underwriters (the "Underwriting Agreement"),
the Securities and Exchange Commission (the "Commission") or federal, state or
foreign securities laws. ALLETE and ADESA also intend to cooperate in preparing,
filing with the Commission and causing to become effective a registration
statement registering the common stock of ADESA under the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), and any registration statements or
amendments thereof which are required to reflect the establishment of, or
amendments to, any employee benefit and other plans necessary or appropriate in
connection with the IPO, the Distribution or the other transactions contemplated
by this Agreement.

        (b)    UNDERWRITING AGREEMENT.    ADESA intends to enter into the
Underwriting Agreement, in form and substance reasonably satisfactory to ADESA,
and to comply with its obligations thereunder.

        (c)    NYSE LISTING.    ADESA intends to prepare, file and make
effective, an application for listing of its common stock issued in the IPO on
the New York Stock Exchange ("NYSE"), subject to official notice of issuance.

        Section 3.2    COOPERATION.    ADESA shall consult with, and cooperate
in all respects with, ALLETE in connection with the pricing of the common stock
of ADESA to be offered in the IPO and shall, at ALLETE's direction, promptly
take any and all actions necessary or desirable to consummate the IPO as
contemplated by the IPO Registration Statement and the Underwriting Agreement.

2

--------------------------------------------------------------------------------



        Section 3.3    DEBT FINANCING EVENTS.    On the Debt Financing Date, the
following events shall have occurred:

        (a)    PAYMENT OBLIGATIONS.    ADESA, prior to or concurrently with the
Debt Financing, shall have (collectively, the "Debt Financing Events"):

        (i)    Repaid all borrowings under the Amended and Restated Credit
Agreement dated as of July 25, 2003 between ADESA Corporation and Bank One,
N.A.;

        (ii)   Provided notices of its intention to redeem approximately
$125 million of its outstanding debt (other than the debt described in clauses
(i), (iii) and (iv) hereof);

        (iii)  Repaid all intercompany debt owed to ALLETE and its Affiliates,
other than ADESA and its Affiliates;

        (iv)  Provided notices of its intention to prepay approximately
$73 million of its outstanding debt owed to Sun Trust and other creditors under
synthetic leases as required by the terms of the credit documents representing
such outstanding debt, which debt then shall be repaid by ADESA immediately
following the expiration of the applicable notice period; and

        (v)   Paid a $100 million dividend to ALLETE on or before the IPO Date
as described in the IPO Registration Statement; and

        (b)    DELIVERIES.    Each Party shall have made the deliveries required
pursuant to Section 2.1 and Section 2.2, respectively.

        Section 3.4    IPO EVENTS.    On the IPO Date, the following events
shall have occurred (collectively, the "IPO Events"):

        (a)    DEBT FINANCING TRANSACTIONS.    As described in the IPO
Registration Statement, ADESA, concurrently with the IPO, shall have consummated
the Debt Financing and Debt Financing Events;

        (b)    REGISTRATION STATEMENT.    The IPO Registration Statement shall
have been filed and declared effective by the Commission, and there shall be no
stop-order in effect with respect thereto;

        (c)    BLUE SKY.    The actions and filings with regard to applicable
securities and blue sky laws of any state (and any comparable laws under any
foreign jurisdictions) shall have been taken and, where applicable, have become
effective or been accepted;

        (d)    NYSE LISTING.    The common stock of ADESA to be issued in the
IPO shall have been accepted for listing on the NYSE, on official notice of
issuance;

        (e)    UNDERWRITING AGREEMENT.    ADESA shall have entered into the
Underwriting Agreement and all conditions to the obligations of ADESA and the
Underwriters shall have been satisfied or waived by the party that is entitled
to the benefit thereof;

        (f)    STOCK OWNERSHIP.    ALLETE shall be satisfied, in its sole
discretion, that ALLETE will own at least 80.1% of the outstanding common stock
of ADESA and that ADESA will have no class of equity other than common stock
outstanding, immediately following the IPO; and

        (g)    DELIVERIES.    Each Party shall have made the deliveries required
pursuant to Section 2.1 and Section 2.2, respectively.

3

--------------------------------------------------------------------------------






        Section 3.5    DISTRIBUTION    

        (a)    DISTRIBUTION GENERALLY.    At any time after the Effective Date,
if ALLETE, in its sole and absolute discretion, advises ADESA that ALLETE
intends to pursue the Distribution, ADESA agrees to take all action reasonably
requested by ALLETE to facilitate the Distribution.

        (b)    ALLETE'S SOLE DISCRETION.    ALLETE shall, in its sole and
absolute discretion, determine whether to proceed with all or part of the
Distribution, the date of the consummation of the Distribution and the timing of
and conditions to the consummation of the Distribution. In addition, ALLETE
shall determine the terms of the Distribution, including, without limitation,
the form, structure and terms of any transaction(s) and/or offering(s) to effect
the Distribution. ALLETE may, at any time and from time to time until the
completion of the Distribution, modify or change the terms of the Distribution,
including, without limitation, by accelerating or delaying the timing of the
consummation of all or part of the Distribution. ADESA shall cooperate with
ALLETE in all respects to accomplish the Distribution and shall, at ALLETE's
direction, promptly take any and all actions that ALLETE deems reasonably
necessary or desirable to effect the Distribution, including, without
limitation, the registration under the Securities Act of the common stock of
ADESA on an appropriate registration form or forms to be designated by ALLETE.
ALLETE shall select any investment banker(s) and manager(s) in connection with
the Distribution, as well as any financial printer, solicitation and/or exchange
agent and outside counsel for ALLETE.

        Section 3.6    FURTHER ASSURANCES REGARDING THE IPO, DEBT FINANCING AND
DISTRIBUTION.    

        (a)   ALLETE and ADESA shall each use their commercially reasonable best
efforts to effect, or cause to be effected, the Debt Financing Events and the
IPO Events.

        (b)   In addition to the actions specifically provided for elsewhere in
this Agreement, if ALLETE decides to proceed with the Distribution, ADESA and
ALLETE shall each take, or cause to be taken, all actions, and do, or cause to
be done, all things which ALLETE deems to be reasonably necessary, proper or
expeditious under applicable laws, regulations and agreements in order to
consummate and make effective the Distribution as promptly as reasonably
practicable. Without limiting the generality of the foregoing, ADESA and ALLETE
shall cooperate and shall each execute and deliver, or use its commercially
reasonable best efforts to cause to have executed and delivered, all
instruments, including instruments of conveyance, assignment and transfer, and
to make all required filings with, and to obtain all required consents,
approvals or authorizations of, any domestic or foreign governmental or
regulatory authority in order to consummate and make effective the Distribution.

ARTICLE IV
COVENANTS AND OTHER MATTERS

        Section 4.1    OTHER AGREEMENTS.    ALLETE and ADESA agree to execute or
cause to be executed by the appropriate parties and deliver, as appropriate,
such other agreements, instruments and other documents as may be necessary or
desirable in order to effect the purposes of this Agreement and the Ancillary
Agreements.

        Section 4.2    FURTHER INSTRUMENTS.    At the request of ADESA, and
without further consideration, ALLETE will execute and deliver, and will cause
its applicable Subsidiaries to execute and deliver, to ADESA and its
Subsidiaries such other instruments of transfer, conveyance, assignment,
substitution and confirmation and take such action as ADESA may reasonably deem
necessary or desirable in order to more effectively transfer, convey and assign
to ADESA and its Subsidiaries and confirm ADESA's and its Subsidiaries' title to
all of the assets, rights and other things of value used in

4

--------------------------------------------------------------------------------




the operation of the ADESA Business prior to the Effective Date or to be
transferred to ADESA and its Subsidiaries pursuant to this Agreement, the
Ancillary Agreements, and any documents referred to therein, to put ADESA and
its Subsidiaries in actual possession and operating control thereof and to
permit ADESA and its Subsidiaries to exercise all rights with respect thereto
(including, without limitation, rights under contracts and other arrangements as
to which the consent of any third party to the transfer thereof shall not have
previously been obtained). At the request of ALLETE and without further
consideration, ADESA will execute and deliver, and will cause its applicable
Subsidiaries to execute and deliver, to ALLETE and its Subsidiaries all
instruments, assumptions, novations, undertakings, substitutions or other
documents and take such other action as ALLETE may reasonably deem necessary or
desirable in order to have ADESA fully and unconditionally assume and discharge
the liabilities contemplated to be assumed by ADESA under this Agreement or any
document in connection herewith and to relieve the ALLETE Group of any liability
or obligation with respect thereto and evidence the same to third parties.
Neither ALLETE nor ADESA shall be obligated, in connection with the foregoing,
to expend money other than reasonable out-of-pocket expenses, attorneys' fees
and recording or similar fees, unless reimbursed by the other Party.
Furthermore, each Party, at the request of the other Party hereto, shall execute
and deliver such other instruments and do and perform such other acts and things
as may be necessary or desirable for effecting completely the consummation of
the transactions contemplated hereby.

        Section 4.3    AGREEMENT FOR EXCHANGE OF INFORMATION    

        (a)    GENERALLY.    Each of ALLETE and ADESA agrees to provide, or
cause to be provided, to the other, as soon as reasonably practicable after
written request therefor, (i) at any time until the first ALLETE fiscal year end
occurring after the Distribution Date (and for a reasonable period thereafter as
required to fulfill ALLETE's reporting and tax obligations), all reports and
other Information regularly provided by ADESA to ALLETE prior to the Effective
Date and (ii) at any time, any Information in the possession or under the
control of such Party that the requesting Party reasonably needs: (A) to comply
with reporting, disclosure, filing or other requirements imposed on the
requesting Party (including under applicable securities laws) by a Governmental
Authority having jurisdiction over the requesting Party, (B) to comply with any
judicial, regulatory, administrative proceeding or order or to satisfy audit,
accounting, claims, regulatory, litigation or other similar requirements (except
in the case of a legal or other proceeding by one Party against another Party),
or (C) to comply with its obligations under this Agreement or any Ancillary
Agreement or; PROVIDED, HOWEVER, that in the event that any Party determines
that any such provision of Information could be commercially detrimental,
violate any law or agreement, or waive any attorney-client privilege, the
Parties shall take all reasonable measures to permit the compliance with such
obligations in a manner that avoids any such harm or consequence. Each of ALLETE
and ADESA agree to make their respective personnel available to discuss the
Information exchanged pursuant to this Section 4.3.

        (b)    INTERNAL ACCOUNTING CONTROLS; FINANCIAL INFORMATION.    After the
Effective Date and until the first ALLETE fiscal year end occurring after the
Distribution Date (and for a reasonable period thereafter as required to fulfill
the Parties' respective reporting and tax obligations), (i) each Party shall
maintain in effect at its own cost and expense adequate systems and controls for
its business to the extent reasonably necessary to enable the other Party to
satisfy its reporting, tax return, accounting, audit and other obligations, and
(ii) each Party shall provide, or cause to be provided, to the other Party and
its Subsidiaries, in such form as the Party has previously provided such
information or, if not previously provided, as such requesting Party shall
reasonably request, at no charge to the requesting Party, all financial and
other data and information as the requesting Party reasonably determines
necessary or advisable in order to prepare its financial statements and reports
or filings with any Governmental Authority.

5

--------------------------------------------------------------------------------






        (c)    OWNERSHIP OF INFORMATION.    Any Information owned by a Party
that is provided to a requesting Party pursuant to this Section 4.3 shall be
deemed to remain the property of the providing Party. Unless specifically set
forth herein, nothing contained in this Agreement shall be construed as granting
or conferring rights of license or otherwise in any such Information.

        (d)    RECORD RETENTION.    To facilitate the possible exchange of
Information pursuant to this Section 4.3 and other provisions of this Agreement
after the Distribution Date, each Party agrees to use its commercially
reasonable best efforts until the Distribution Date to retain all Information in
its respective possession or control substantially in accordance with its
respective record retention policies as in effect on the Effective Date.
However, except as set forth in the Tax Sharing Agreement, at any time after the
Distribution Date, each Party may amend its respective record retention policies
at such Party's discretion; PROVIDED, HOWEVER, that if a Party desires to effect
the amendment within three (3) years after the Distribution Date, the amending
Party must give thirty (30) days prior written notice of such change in the
policy to the other Party to this Agreement. No Party will destroy, or permit
any of its Subsidiaries to destroy, any Information that exists on the Effective
Date (other than Information that is permitted to be destroyed under the current
respective record retention policies of each Party) and that falls under the
categories listed in Section 4.3(a), without first notifying the other Party of
the proposed destruction and giving the other Party the opportunity to take
possession or make copies of such Information prior to such destruction.

        (e)    LIMITATION OF LIABILITY.    Each Party will use its commercially
reasonable best efforts to ensure that Information provided to the other Party
hereunder is accurate and complete; PROVIDED, HOWEVER, no Party shall have any
liability to any other Party in the event that any Information exchanged or
provided pursuant to this Section 4.3 is found to be inaccurate, in the absence
of gross negligence or willful misconduct by the party providing such
Information. No Party shall have any liability to any other Party if any
Information is destroyed or lost after the relevant Party has complied with the
provisions of Section 4.3(d).

        (f)    OTHER AGREEMENTS PROVIDING FOR EXCHANGE OF INFORMATION.    The
rights and obligations granted under this Section 4.3 are subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange or confidential treatment of Information set forth in this Agreement
and any Ancillary Agreement.

        (g)    PRODUCTION OF WITNESSES; RECORDS; COOPERATION.    After the
Effective Date, except in the case of a legal or other proceeding by one Party
against another Party, each Party hereto shall use its commercially reasonable
efforts to make available to each other Party, upon written request, the former,
current and future directors, officers, employees, other personnel and agents of
such Party as witnesses and any books, records or other documents within its
control or which it otherwise has the ability to make available, to the extent
that any such person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with any legal,
administrative or other proceeding in which the requesting Party may from time
to time be involved, regardless of whether such legal, administrative or other
proceeding is a matter with respect to which indemnification may be sought
hereunder. The requesting Party shall bear all costs and expenses in connection
therewith.

        Section 4.4    AUDITORS AND AUDITS; FINANCIAL STATEMENTS; ACCOUNTING
MATTERS.    

        Each Party agrees that:

        (a)    SELECTION OF AUDITORS.    Until the first ALLETE fiscal year end
occurring after the Distribution Date, ADESA shall not use a different
accounting firm from the accounting firm

6

--------------------------------------------------------------------------------



that is used by ADESA as of the Distribution Date to serve as its (and its
Subsidiaries') independent certified public accountants ("ADESA's Auditors") for
purposes of providing an opinion on its consolidated financial statements
without ALLETE's prior written consent; PROVIDED, HOWEVER, that ADESA's audit
committee shall be entitled to select its own representative and team of
accountants from such accounting firm to serve ADESA, which may be different
from the representative and team of accountants that serve ALLETE, and for so
long as such accounting firm is willing and permitted by applicable legal or
accounting standards to serve as ADESA's Auditors.

        (b)    DATE OF AUDITORS' OPINION AND QUARTERLY REVIEWS.    Until the
first ALLETE fiscal year end occurring after the Distribution Date (and for a
reasonable period thereafter as required to prepare consolidated financial
statements or to complete a financial statement audit for the fiscal year during
which the Distribution Date occurs), ADESA shall use its best efforts,
consistent with past practice, to enable the ADESA Auditors to complete their
audit such that they will date their opinion on ADESA's audited annual financial
statements on the same date that ALLETE's independent certified public
accountants ("ALLETE's Auditors") date their opinion on ALLETE's audited annual
financial statements, and to enable ALLETE to meet its timetable for the
printing, filing and public dissemination of ALLETE's annual financial
statements. Until the first ALLETE fiscal year end occurring after the
Distribution Date (and for a reasonable period thereafter as required to prepare
consolidated financial statements or to complete a financial statement audit for
the fiscal year during which the Distribution Date occurs), ADESA shall use its
best efforts, consistent with past practice, to enable the ADESA Auditors to
complete their annual audit and quarterly review procedures such that they will
provide clearance on ADESA's annual and quarterly financial statements on the
same date that ALLETE's Auditors provide clearance on ALLETE's annual and
quarterly financial statements.

        (c)    ANNUAL AND QUARTERLY FINANCIAL STATEMENTS.    Until the
Distribution Date, ADESA shall not change its fiscal year and, until the ALLETE
fiscal year end first occurring after the Distribution Date and thereafter to
the extent necessary for the purpose of preparing consolidated financial
statements or completing a financial statement audit, shall provide to ALLETE on
a timely basis all Information that ALLETE reasonably requires to meet its
schedule for the preparation, printing, filing, and public dissemination of
ALLETE's annual, quarterly and monthly financial statements; provided that
ALLETE shall give ADESA reasonable prior notice of the Information that will be
required so that ADESA can satisfy its obligations hereunder. Without limiting
the generality of the foregoing, ADESA will provide all required financial
Information with respect to ADESA and its Subsidiaries to ADESA's Auditors in a
sufficient and reasonable time and in sufficient detail to permit ADESA's
Auditors to take all steps and perform all reviews necessary to provide
sufficient assistance to ALLETE's Auditors with respect to financial Information
to be included or contained in ALLETE's annual, quarterly and monthly financial
statements. Similarly, ALLETE shall provide to ADESA on a timely basis all
financial Information that ADESA reasonably requires to meet its schedule for
the preparation, printing, filing, and public dissemination of ADESA's annual,
quarterly and monthly financial statements; provided that ADESA shall give
ALLETE reasonable prior notice of the Information that will be required so that
ALLETE can satisfy its obligations hereunder. Without limiting the generality of
the foregoing, ALLETE will provide all required financial Information with
respect to ALLETE and its Subsidiaries to ADESA's Auditors in a sufficient and
reasonable time and in sufficient detail to permit ADESA's Auditors to take all
steps and perform all reviews necessary to provide sufficient assistance to
ADESA's Auditors with respect to Information to be included or contained in
ADESA's annual and quarterly financial statements.

        (d)    COMPLIANCE WITH POLICIES.    Until the Distribution Date and
thereafter to the extent necessary for the preparation of consolidated financial
statements on a basis consistent with

7

--------------------------------------------------------------------------------






prior periods, ADESA shall comply with all financial accounting and reporting
rules, policies and directives of ALLETE, and fulfill all timing and reporting
requirements, applicable to ALLETE's Subsidiaries that are consolidated with
ALLETE for financial statement purposes.; provided, however, that ADESA shall
not be required to follow any hedging or derivatives policies or directives of
ALLETE.

        (e)    IDENTITY OF PERSONNEL PERFORMING THE ANNUAL AUDIT AND QUARTERLY
REVIEWS.    Until the Distribution Date and thereafter to the extent such
information and cooperation is necessary for the preparation of consolidated
financial statements or completing a financial statements audit, ADESA shall
authorize ADESA's Auditors to make available to ALLETE's Auditors both the
personnel who performed or will perform the annual audits and quarterly reviews
of ADESA and work papers related to the annual audits and quarterly reviews of
ADESA, in all cases within a reasonable time prior to ALLETE's Auditors' opinion
date, so that ALLETE's Auditors are able to perform the procedures they consider
necessary to take responsibility for the work of ADESA's Auditors as it relates
to ALLETE's Auditors' report on ALLETE's financial statements, all within
sufficient time to enable ALLETE to meet its timetable for the printing, filing
and public dissemination of ALLETE's annual and quarterly statements. Similarly,
ALLETE shall authorize ALLETE's Auditors to make available to ADESA's Auditors
both the personnel who performed or will perform the annual audits and quarterly
reviews of ALLETE and work papers related to the annual audits and quarterly
reviews of ALLETE, in all cases within a reasonable time prior to ADESA's
Auditors' opinion date, so that ADESA's Auditors are able to perform the
procedures they consider necessary to take responsibility for the work of
ALLETE's Auditors as it relates to ADESA's Auditors' report on ADESA's
statements, all within sufficient time to enable ADESA to meet its timetable for
the printing, filing and public dissemination of ADESA's annual and quarterly
financial statements.

        (f)    ACCESS TO BOOKS AND RECORDS.    Until the Distribution Date and
thereafter to the extent such information and cooperation is necessary for the
preparation of consolidated financial statements or completing a financial
statements audit, all governmental audits are complete and the applicable
statute of limitations for tax matters has expired, ADESA shall provide ALLETE's
internal auditors, counsel and other designated representatives of ALLETE access
during normal business hours to (i) the premises of ADESA and its Subsidiaries
and all Information (and duplicating rights) within the knowledge, possession or
control of ADESA and its Subsidiaries and (ii) the officers and employees of
ADESA and its Subsidiaries, so that ALLETE may conduct reasonable audits
relating to the financial statements provided by ADESA pursuant hereto as well
as to the internal accounting controls and operations of ADESA and its
Subsidiaries. Similarly, ALLETE shall provide ADESA's internal auditors, counsel
and other designated representatives of ADESA access during normal business
hours to (i) the premises of ALLETE and its Subsidiaries and all Information
(and duplicating rights with respect thereto) within the knowledge, possession
or control of ALLETE and its Subsidiaries and (ii) the officers and employees of
ALLETE and its Subsidiaries, so that ADESA may conduct reasonable audits
relating to the financial statements provided by ALLETE pursuant hereto as well
as to the internal accounting controls and operations of ALLETE and its
Subsidiaries.

        (g)    NOTICE OF CHANGE IN ACCOUNTING PRINCIPLES.    Until the
Distribution Date and thereafter if a change in accounting principles by a Party
hereto would affect the historical financial statements of the other Party,
neither Party shall make or adopt any significant changes in its accounting
estimates or accounting principles from those in effect on the Effective Date
without first consulting with the other Party, and if requested by the other
Party, such Party's independent public accountants with respect thereto. ALLETE
shall give ADESA, and ADESA shall give ALLETE, as much prior notice as
reasonably practical of any proposed determination of, or any significant
changes in, its accounting estimates or accounting principles from those in
effect on the Effective Date. ALLETE will consult with ADESA and, if requested
by ADESA, ALLETE will consult with ADESA's independent public accountants with
respect thereto.

8

--------------------------------------------------------------------------------





        (h)    CONFLICT WITH THIRD-PARTY AGREEMENTS.    Nothing in Section 4.3
or Section 4.4 shall require ADESA to violate any agreement with any third party
regarding the confidentiality of confidential and proprietary information
relating to that third party or its business; PROVIDED, HOWEVER, that in the
event that ADESA is required under Section 4.3 or Section 4.4 to disclose any
such Information, ADESA shall use its commercially reasonable best efforts to
seek to obtain such third party's consent to the disclosure of such information.

        Section 4.5    CONFIDENTIALITY.    

        (a)   For a period of ten (10) years from the Effective Date, ALLETE and
ADESA shall hold, and shall cause each of their respective Subsidiaries to hold,
and shall each cause their respective officers, employees, agents, consultants
and advisors to hold, in strict confidence, and not to disclose or release or
use, without the prior written consent of the other Party, any and all
Confidential Information (as defined herein) concerning the other Party;
PROVIDED, that the Parties may disclose, or may permit disclosure of,
Confidential Information (i) to their respective auditors, attorneys, financial
advisors, bankers and other appropriate consultants and advisors who have a need
to know such information and are informed of their obligation to hold such
information confidential to the same extent as is applicable to the Parties
hereto and in respect of whose failure to comply with such obligations, ADESA or
ALLETE, as the case may be, will be responsible, (ii) if the Parties or any of
their respective Subsidiaries are compelled to disclose any such Confidential
Information by judicial or administrative process or, in the opinion of
independent legal counsel, by other requirements of law, or (iii) as required in
connection with any legal or other proceeding by one Party against another
Party. Notwithstanding the foregoing, in the event that any demand or request
for disclosure of Confidential Information is made pursuant to clause (ii)
above, ALLETE or ADESA, as the case may be, shall promptly notify the other of
the existence of such request or demand and shall provide the other a reasonable
opportunity to seek an appropriate protective order or other remedy, which both
Parties will cooperate in obtaining. In the event that such appropriate
protective order or other remedy is not obtained, the Party whose Confidential
Information is required to be disclosed shall or shall cause the other Party to
furnish, or cause to be furnished, only that portion of the Confidential
Information that is legally required to be disclosed. As used in this
Section 4.5:

        (i)    "Confidential Information" shall mean Confidential Business
Information and Confidential Operational Information concerning one Party which,
prior to or following the Effective Date, has been disclosed by ALLETE or its
Subsidiaries on the one hand, or ADESA or its Subsidiaries, on the other hand,
in written, oral (including by recording), electronic, or visual form to, or
otherwise has come into the possession of, the other, including pursuant to the
access provisions of Section 4.3 or Section 4.4 hereof or any other provision of
this Agreement (except to the extent that such Information can be shown to have
been (x) in the public domain through no fault of such Party (or such Party's
Subsidiary) or (y) lawfully acquired from other sources by the Party (or such
Party's Subsidiary) to which it was furnished; PROVIDED, HOWEVER, in the case of
(y) that, to the furnished Party's knowledge, such sources did not provide such
Information in breach of any confidentiality obligations).

        (ii)   "Confidential Operational Information" shall mean all proprietary
operational information, data or material including, without limitation,
(a) specifications, ideas and concepts for products and services, (b) quality
assurance policies, procedures and specifications, (c) customer information,
(d) computer software and derivatives thereof, (e) training materials and
information and (f) all other know-how, methodology, procedures, techniques and
trade secrets related to design and development.

9

--------------------------------------------------------------------------------






        (iii)  "Confidential Business Information" shall mean all proprietary
information, data or material other than Confidential Operational Information,
including, but not limited to (a) proprietary earnings reports and forecasts,
(b) proprietary macro-economic reports and forecasts, (c) proprietary business
plans, (d) proprietary general market evaluations and surveys and
(e) proprietary financing and credit-related information.

        (b)   Notwithstanding anything to the contrary set forth herein,
(i) ALLETE and its Subsidiaries, on the one hand, and ADESA and its
Subsidiaries, on the other hand, shall be deemed to have satisfied their
obligations hereunder with respect to Confidential Information if they exercise
the same degree of care (but no less than a reasonable degree of care) as they
take to preserve confidentiality for their own similar Information and
(ii) confidentiality obligations provided for in any agreement between ALLETE or
its Subsidiaries, or ADESA or any of its Subsidiaries, on the one hand, and any
employee of ALLETE or any of its Subsidiaries, or ADESA or any of its
Subsidiaries, on the other hand shall remain in full force and effect.
Notwithstanding anything contained to the contrary set forth herein,
Confidential Information of ALLETE and its Subsidiaries, on the one hand, or
ADESA and its Subsidiaries, on the other hand, in the possession of and used by
the other as of the Effective Date may continue to be used by such Person in
possession of the Confidential Information in and only in the operation of the
business of ALLETE or the ADESA Business, as the case may be, provided that such
use is not competitive in nature, and may be used only so long as the
Confidential Information is maintained in confidence and not disclosed in
violation of Section 4.5(a). Such continued right to use may not be transferred
to any third party without the prior written consent of the applicable Party.

        (c)   ALLETE's filing of this Agreement (including any Ancillary
Agreements or other documents, agreements or instruments related to this
Agreement) for approval by the Minnesota Public Utilities Commission (MPUC)
shall be specifically exempt from the requirements of this Section 4.5 and 4.6
so long as any Confidential Information is disclosed in compliance with the
MPUC's practice and procedures relating to Trade Secret Information.

        Section 4.6    PRIVILEGED MATTERS.    

        (a)   ALLETE and ADESA agree that their respective rights and
obligations to maintain, preserve, assert or waive any or all privileges
belonging to either corporation or their Subsidiaries with respect to the ADESA
Business or the business of ALLETE, including but not limited to the
attorney-client and work product privileges (collectively, "Privileges"), shall
be governed by the provisions of this Section 4.6. With respect to Privileged
Information of ALLETE (as defined below), ALLETE shall have sole authority in
perpetuity to determine whether to assert or waive any or all Privileges, and
ADESA shall take no action (nor permit any of its Subsidiaries to take action)
without the prior written consent of ALLETE that could result in any waiver of
any Privilege that could be asserted by ALLETE or any of its Subsidiaries under
applicable law and this Agreement. With respect to Privileged Information of
ADESA (as defined below), ADESA shall have sole authority in perpetuity to
determine whether to assert or waive any or all Privileges, and ALLETE shall
take no action (nor permit any of its Subsidiaries to take action) without the
prior written consent of ADESA that could result in any waiver of any Privilege
that could be asserted by ADESA or any of its Subsidiaries under applicable law
and this Agreement. The rights and obligations created by this Section 4.6 shall
apply to all Information as to which ALLETE or ADESA or their respective
Subsidiaries would be entitled to assert or has asserted a Privilege without
regard to the effect, if any, of the Distribution ("Privileged Information").
Privileged Information of ALLETE includes but is not limited to (i) any and all
Privileged Information regarding the business of ALLETE and its Subsidiaries
(other than the ADESA Business; PROVIDED that ADESA has assumed and will be
liable on or after the Effective Date for any liability or claim arising with
respect to such Information), whether or not it is in the possession of ADESA or
any of its Subsidiaries; (ii) all communications subject to a Privilege between
counsel

10

--------------------------------------------------------------------------------



for ALLETE (including in-house counsel) and any person who, at the time of the
communication, was an employee of ALLETE, regardless of whether such employee is
or becomes an employee of ADESA or any of its Subsidiaries and (iii) all
Information that refers or relates to Privileged Information of ALLETE.
Privileged Information of ADESA includes but is not limited to (x) any and all
Privileged Information regarding the ADESA Business, whether or not it is in the
possession of ALLETE or any of its Subsidiaries; PROVIDED that ADESA has assumed
and will be liable on or after the Effective Date for any liability or claim
arising with respect to such Information; (y) all communications subject to a
Privilege between counsel for the ADESA Business (including in-house counsel and
former in-house counsel who are employees of ALLETE) and any person who, at the
time of the communication, was an employee of ADESA, regardless of whether such
employee was, is or becomes an employee of ALLETE or any of its Subsidiaries and
(z) all Information that refers or relates to Privileged Information of ADESA.

        (b)   Upon receipt by ALLETE or ADESA, as the case may be, of any
subpoena, discovery or other request from any third party that actually or
arguably calls for the production or disclosure of Privileged Information of the
other, or if ALLETE or ADESA, as the case may be, obtains knowledge that any
current or former employee of ALLETE or ADESA, as the case may be, has received
any subpoena, discovery or other request from any third party that actually or
arguably calls for the production or disclosure of Privileged Information of the
other, ALLETE or ADESA, as the case may be, shall promptly notify the other of
the existence of the request and shall provide the other a reasonable
opportunity to review the Information and to assert any rights it may have under
this Section 4.6 or otherwise to prevent the production or disclosure of
Privileged Information. ALLETE or ADESA, as the case may be, will not produce or
disclose to any third party any of the other's Privileged Information under this
Section 4.6 unless (a) the other has provided its express written consent to
such production or disclosure or (b) a court of competent jurisdiction has
entered an order not subject to interlocutory appeal or review finding that the
Information is not entitled to protection from disclosure under any applicable
privilege, doctrine or rule.

        (c)   ALLETE's transfer of books and records pertaining to the ADESA
Business and other Information to ADESA, ALLETE's agreement to permit ADESA to
obtain Information existing prior to the Effective Date, ADESA's transfer of
books and records pertaining to ALLETE, if any, and other Information and
ADESA's agreement to permit ALLETE to obtain Information existing prior to the
Effective Date are made in reliance on ALLETE's and ADESA's respective
agreements, as set forth in Section 4.5 and this Section 4.6, to maintain the
confidentiality of such Information and to take the steps provided herein for
the preservation of all Privileges that may belong to or be asserted by ALLETE
or ADESA, as the case may be. The access to Information, witnesses and
individuals being granted pursuant to Section 4.3 and Section 4.4 and the
disclosure to ADESA and ALLETE of Privileged Information relating to the ADESA
Business or the business of ALLETE pursuant to this Agreement shall not be
asserted by ALLETE or ADESA to constitute, or otherwise deemed, a waiver of any
Privilege that has been or may be asserted under this Section 4.6 or otherwise.
Nothing in this Agreement shall operate to reduce, minimize or condition the
rights granted to ALLETE and ADESA in, or the obligations imposed upon ALLETE
and ADESA by, this Section 4.6.

        Section 4.7    MAIL AND OTHER COMMUNICATIONS    After the Effective
Date, each of ALLETE and ADESA may receive mail, facsimiles, packages and other
communications properly belonging to the other. Accordingly, at all times after
the Effective Date, each of ALLETE and ADESA authorizes the other to receive and
open all mail, telegrams, packages and other communications received by it and
not unambiguously intended for the other Party or any of the other Party's
officers or directors, and to retain the same to the extent that they relate to
the business of the receiving Party or, to the extent that they do not relate to
the business of the receiving Party, the

11

--------------------------------------------------------------------------------



receiving Party shall promptly deliver such mail, telegrams, packages or other
communications, including, without limitation, notices of any liens or
encumbrances on any asset transferred to ADESA in connection with its separation
from ALLETE, (or, in case the same relate to both businesses, copies thereof) to
the other Party as provided for in Section 8.5 hereof. The provisions of this
Section 4.7 are not intended to, and shall not, be deemed to, constitute an
authorization by either ALLETE or ADESA to permit the other to accept service of
process on its behalf and neither Party is or shall be deemed to be the agent of
the other for service of process purposes.

        Section 4.8    CONSISTENCY WITH PAST PRACTICES    At all times prior to
the Distribution Date, ADESA will conduct the ADESA Business in the ordinary
course, consistent with past practices, unless otherwise consented to by ALLETE.

        Section 4.9    PAYMENT OF EXPENSES    Except as otherwise provided in
this Agreement, the Ancillary Agreements or any other agreement between the
Parties relating to the IPO or the Distribution, the payment of expenses will be
borne by the Parties as follows. ALLETE will bear all of the expenses which
(a) it has actually paid as of the Effective Date, (b) are directly associated
with amending, obtaining consents, refinancing or prepaying its debt issuances
as necessitated by the separation of ADESA from ALLETE, (c) investment banker
fees of the Distribution to its shareholders, (d) costs in excess of $500,000
incurred by the independent auditors to provide an opinion on the tax effect of
the Distribution, and (e) 50% of the costs of any attorney's "success fees"
which the Parties may mutually agree to pay. ADESA shall bear all other
expenses, which includes (a) all legal costs (including but not limited to the
drafting of this Agreement and all Ancillary Agreements, documents relating to
the formation of ADESA, costs associated with the preparation and filing of the
S-1 and any revisions thereto and any legal work associated with the debt of
either Party, and legal work associated with the Distribution), (b) all other
costs of the investment bankers, the independent auditors, public relations
consultants, or any other services provider, (c) NYSE listing costs, (d) all
expenses associated with debt issuances of ADESA, (e) the first $500,000 in
independent auditor charges incurred to provide an opinion regarding the tax
effect of the Distribution, and (f) 50% of the costs of any attorney's "success
fees" which the Parties may mutually agree to pay. Notwithstanding the
foregoing, ADESA and ALLETE shall each be responsible for their own internal
fees, costs and expenses (e.g., salaries of personnel) incurred in connection
with the IPO and the Distribution.

        Section 4.10    DISPUTE RESOLUTION.    

        (a)   Any dispute, controversy or claim arising out of or relating to
this Agreement or the Ancillary Agreements, other than the Tax Sharing Agreement
or the Joint Aircraft Ownership & Management Agreement, or the breach,
termination or validity thereof ("Dispute") which arises between the Parties
shall first be negotiated between appropriate senior executives of each Party
who shall have the authority to resolve the matter. Such executives shall meet
to attempt in good faith to negotiate a resolution of the Dispute prior to
pursuing other available remedies, within ten (10) days of receipt by a Party of
notice of a Dispute, which date of receipt shall be referred to herein as the
"Dispute Resolution Commencement Date." Discussions and correspondence relating
to trying to resolve such Dispute shall be treated as confidential information
developed for the purpose of settlement and shall be exempt from discovery or
production and shall not be admissible in any subsequent proceeding between the
Parties. If the senior executives are unable to resolve the Dispute within
thirty (30) days from the Dispute Resolution Commencement Date, then, on the
request of either Party, the Dispute will be mediated by a mediator appointed
pursuant to the mediation rules of the American Arbitration Association ("AAA").
Both Parties will share the administrative costs of the mediation and the
mediator's fees and expenses equally, and each Party shall bear all of its other
costs and expenses related to the mediation, including but not limited to
attorney's fees, witness fees, and travel expenses. The mediation shall take
place in Chicago, Illinois or in whatever alternative forum on which the Parties
may agree.

12

--------------------------------------------------------------------------------



        (b)   Any Dispute which the Parties cannot resolve through mediation
within forty-five days of the appointment of the mediator, shall at the request
of any Party be submitted to final and binding arbitration under the then
current Commercial Arbitration Rules of the AAA in Chicago, Illinois. There
shall be three (3) neutral arbitrators of whom ALLETE shall appoint one and
ADESA shall appoint one within 30 days of the receipt by the respondent of the
demand for arbitration. The two arbitrators so appointed shall select the chair
of the arbitral tribunal within 30 days of the appointment of the second
arbitrator. If any arbitrator is not appointed within the time limit provided
herein, such arbitrator shall be appointed by the AAA by using a list striking
and ranking procedure in accordance with its rules. Any arbitrator appointed by
the AAA shall be a retired judge or a practicing attorney with no less than
fifteen (15) years of experience and an experienced arbitrator. The prevailing
Party in such arbitration shall be entitled to be awarded its expenses,
including its share of administrative and arbitrator fees and expenses and
reasonable attorneys' and other professional fees, incurred in connection with
the arbitration (but excluding any costs and fees associated with prior
negotiation or mediation). The decision of the arbitrators shall be final and
binding on the Parties and may be enforced in any court of competent
jurisdiction.

        (c)   In connection with any arbitration proceeding, if the amount in
controversy is in excess of Five Hundred Thousand Dollars ($500,000.00), the
Parties shall be entitled to engage in reasonable discovery procedures as would
be available in litigation before a court, including requests for the production
of relevant documents; however, if the amount in controversy is less than Five
Hundred Thousand Dollars ($500,000.00), the Parties agree that discovery
procedures available in litigation before a court generally shall not apply and
that only limited discovery shall be permitted in such circumstances.
Notwithstanding any of the foregoing to the contrary, each Party shall produce
relevant and non-privileged documents or copies thereof requested by the other
Party within the time limit set and to the extent required by order of the
arbitrator. Depositions may be ordered by the arbitrator(s) upon a showing of
need. All disputes regarding discovery shall be promptly resolved by the
arbitrator(s) notwithstanding the amount in controversy.

        (d)   In connection with any arbitration proceeding, if the amount in
controversy exceeds Five Hundred Thousand Dollars ($500,000.00), the
arbitrator(s) shall apply the Federal Rules of Evidence; however, if the amount
in controversy is less than Five Hundred Thousand Dollars ($500,000.00), strict
rules of evidence shall not apply. The Parties may offer such evidence as they
desire and the arbitrator shall accept such evidence as the arbitrator deems
relevant to the issues and accord it such weight as the arbitrator(s) deems
appropriate. The arbitrator or arbitration panel shall be the exclusive judge or
judges of relevancy and materiality notwithstanding the amount in controversy.
It is the intent of the Parties in all arbitrations that the testimony of
witnesses shall be subject to cross-examination. Notwithstanding the above, it
is agreed that the direct testimony of a witness may be submitted by sworn
affidavit, provided that such affiant is subject to cross-examination.

        (e)   Upon the conclusion of any arbitration proceedings hereunder, the
arbitrators shall render findings of fact and conclusions of law in a written
opinion setting forth the basis thereof and shall deliver such opinion to each
of the Parties along with a signed copy of the award. The arbitrator(s) shall
not have the power to alter, amend or otherwise affect the terms of this
Section 4.10 or the other provisions of this Agreement or any Ancillary
Agreement.

        (f)    By agreeing to arbitration, the Parties do not intend to deprive
any court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment, or other order in aid of arbitration proceedings and the enforcement
of any award. Without prejudice to such provisional remedies as may be available
under the jurisdiction of a court, the arbitral tribunal shall have full
authority to grant provisional remedies or modify or vacate any temporary or
preliminary relief

13

--------------------------------------------------------------------------------






issued by a court, to issue an award for temporary or permanent injunctive
relief (including specific performance) and to award damages for the failure of
any Party to respect the arbitral tribunal's orders to that effect.

        (g)    CONTINUITY OF SERVICE AND PERFORMANCE.    Unless otherwise agreed
in writing, the Parties will continue to provide service and honor all other
commitments under this Agreement and each Ancillary Agreement during the course
of dispute resolution pursuant to the provisions of this Section 4.10 with
respect to all matters not subject to such dispute, controversy or claim.

        Section 4.11    GOVERNMENTAL APPROVALS    To the extent that any of the
transactions contemplated by this Agreement requires any Governmental Approvals,
the Parties will use their commercially reasonable best efforts to obtain such
Governmental Approvals.

        Section 4.12    NO REPRESENTATION OR WARRANTY    ALLETE does not, in
this Agreement or any other agreement, instrument or document contemplated by
this Agreement, make any representation as to, warranty of or covenant with
respect to:

        (a)   the value of any asset or thing of value transferred, or to be
transferred, to ADESA;

        (b)   the freedom from encumbrance of any asset or thing of value
transferred, or to be transferred, to ADESA; PROVIDED, HOWEVER, that ALLETE
agrees to notify ADESA promptly in the event ALLETE receives any notice or claim
of any encumbrance on or against any asset or thing of value transferred, or to
be transferred, to ADESA;

        (c)   the absence of defenses or freedom from counterclaims with respect
to any claim transferred, or to be transferred, to ADESA; PROVIDED, HOWEVER,
that neither ALLETE nor its Subsidiaries have any counterclaims with respect to
any claim transferred, or to be transferred, to ADESA; or

        (d)   the legal sufficiency of any assignment, document or instrument
delivered hereunder to convey title to any asset or thing of value upon its
execution, delivery and filing.

        Except as may expressly be set forth herein or in any Ancillary
Agreement, all assets transferred, or to be transferred, to ADESA have been, or
shall be, as the case may be, transferred "AS IS, WHERE IS" and ADESA shall bear
the economic and legal risk that any conveyance shall prove to be insufficient
to vest in ADESA good and marketable title, free and clear of any lien, claim,
equity or other encumbrance.

        Section 4.13    RESTRICTIONS ON ADESA    Notwithstanding any other
provision of this Agreement or any of the Ancillary Agreements, for the period
from the Effective Date until the Distribution Date (the "Pre-Distribution
Period"), ADESA shall not take any action (such action to include, without
limitation, the granting of restricted stock awards and the issuance of ADESA
Capital Stock (whether upon the exercise by the holders of any stock options or
convertible securities issued by ADESA or otherwise)) without the prior written
consent of ALLETE if, as a result of such action, ALLETE would or would
reasonably be expected to cease to have Tax Control of ADESA unless, prior to
ADESA taking such action, ALLETE has determined, in its sole and absolute
discretion, which discretion shall be exercised in good faith solely to preserve
both ALLETE's Tax Control of ADESA and the Tax-Free Status of the Distribution,
that such action will not jeopardize either ALLETE's Tax Control of ADESA or the
Tax-Free Status of the Distribution. In furtherance of the foregoing provisions
of this Section 4.13, ADESA shall be permitted to grant stock options and
restricted stock awards to its employees which have been approved by the
compensation and employee benefits committee of ADESA only so long as (i) ADESA
repurchases in the open market sufficient shares of issued and outstanding ADESA
Capital Stock prior to the date such stock options are exercised or become
transferable or such restricted stock awards are granted (or deemed granted) if
and to the

14

--------------------------------------------------------------------------------




extent necessary to ensure that ALLETE will not cease to have Tax Control of
ADESA at any time during the Pre-Distribution Period, (ii) ADESA provides ALLETE
with prior written notification of the procedures taken by ADESA to comply with
its obligations described in clause (i) above, including substantiation that the
appropriate number of ADESA shares have been repurchased or that no such
repurchases are required, and (iii) ALLETE approves of such procedures in
writing (which approval shall not be unreasonably withheld or delayed). All of
the restrictions on ADESA contained in this Section 4.13 shall apply to ADESA
during the Pre-Distribution Period. In furtherance of ADESA's covenants under
this Section 4.13, ADESA shall instruct the ADESA Transfer Agent not to issue or
deliver certificates representing, or other evidence of ownership of, newly
issued shares of ADESA Capital Stock during the Pre-Distribution Period without
the prior written consent of ALLETE. ADESA hereby agrees that during the
Pre-Distribution Period, all grants of options, restricted stock awards and
other issuances of similar instruments by ADESA during the Pre-Distribution
Period shall include provisions to the effect that the grant or exercise of such
option, award or other instrument shall be void AB INITIO if the effect of such
grant or exercise (whether alone or when aggregated with other issuances of
ADESA Capital Stock) would cause or would reasonably be expected to cause ALLETE
to fail to have Tax Control of ADESA at any time during the Pre-Distribution
Period.

        Section 4.14    TAX STEPS    ALLETE and ADESA agree to use their best
efforts to implement all steps described in the Tax Plan.

ARTICLE V
REGISTRATION RIGHTS

        Section 5.1    DEMAND REGISTRATION    

        (a)   The Holders shall have the right, at any time during the
Pre-Distribution Period and after the IPO Date (and the expiration of any lockup
period to which the Holders may be subject in connection with the IPO), to
request in writing (a "Request") (which request shall specify the Registrable
Securities intended to be disposed of by such Holders and the intended method of
distribution thereof, including in a Rule 415 Offering, if ADESA is then
eligible to register such Registrable Securities on Form S-3 (or a successor
form) for such offering) that ADESA register such portion of such Holders'
Registrable Securities as shall be specified in the Request (a "Demand
Registration") by filing with the Commission, as soon as practicable thereafter,
but not later than the 30th day (or the 45th day if the applicable registration
form is other than Form S-3) after the receipt of such a Request by ADESA, a
registration statement (a "Demand Registration Statement") covering such
Registrable Securities, and ADESA shall use its commercially reasonable best
efforts to have such Demand Registration Statement declared effective by the
Commission as soon as practicable thereafter, but in no event later than the
75th day (or the 90th day if the applicable registration form is other than
Form S-3) after the receipt of such a Request, and to keep such Demand
Registration Statement Continuously Effective for a period of at least
twenty-four (24) months, in the case of a Rule 415 Offering, or, in all other
cases, for a period of at least 180 days following the date on which such Demand
Registration Statement is declared effective (or for such shorter period which
will terminate when all of the Registrable Securities covered by such Demand
Registration Statement shall have been sold pursuant thereto), including, if
necessary, by filing with the Commission a post-effective amendment or a
supplement to the Demand Registration Statement or the related prospectus or any
document incorporated therein by reference or by filing any other required
document or otherwise supplementing or amending the Demand Registration
Statement, if required by the rules, regulations or instructions applicable to
the registration form used by ADESA for such Demand Registration Statement or by
the Securities Act, the Exchange Act, any state securities or blue sky laws, or
any rules and regulations thereunder; PROVIDED that such period during which the
Demand Registration Statement shall remain Continuously Effective shall, in the
case of an Underwritten Offering, be extended for such

15

--------------------------------------------------------------------------------



period (if any) as the underwriters shall reasonably require, including to
satisfy, in the judgment of counsel to the underwriters, any prospectus delivery
requirements imposed by applicable law.

        (b)   ADESA shall not be obligated to effect more than three (3) Demand
Registrations pursuant to Requests, other than Requests with respect to a
Rule 415 Offering which shall not reduce the number of Demand Registrations
which may be Requested by Holders, and not more than one (1) Demand Registration
in any calendar year. For purposes of the preceding sentence, a Demand
Registration shall not be deemed to have been effected (and, therefore, not
requested for purposes of paragraph (a) above), (i) unless a Demand Registration
Statement with respect thereto has become effective, (ii) if after such Demand
Registration Statement has become effective, the offer, sale or distribution of
Registrable Securities thereunder is prevented by any stop order, injunction or
other order or requirement of the Commission or other governmental agency or
court for any reason not attributable to any Holder and such effect is not
thereafter eliminated or (iii) if the conditions to closing specified in the
purchase agreement or underwriting agreement entered into in connection with
such registration are not satisfied or waived other than by reason of a failure
on the part of any Holder. If ADESA shall have complied with its obligations
under ARTICLE V, a right to a Demand Registration pursuant to this Section 5.1
shall be deemed to have been satisfied upon the earlier of (x) the date as of
which all of the Registrable Securities included therein shall have been sold to
the underwriters or distributed pursuant to the Demand Registration Statement or
(y) the date as of which such Demand Registration shall have been Continuously
Effective for a period of at least twenty-four (24) months, in the case of a
Rule 415 Offering, or, in all other cases, for a period of at least 180 days
following the effectiveness of such Demand Registration Statement.

        (c)   Any request made pursuant to this Section 5.1 shall be addressed
to the attention of the secretary of ADESA, and shall specify (i) the number of
Registrable Securities to be registered (which shall be not less than the lesser
of (x) 5% of the total number of shares of Common Stock outstanding or (y) the
remaining balance of the Registrable Securities then held by the Holders,
provided that the aggregate public offering price of the Registrable Securities
to be registered (based on the closing sale price of the Common Stock on the
last trading day prior to the delivery of a Request) would not be less than
$20 million), (ii) the intended method of distribution thereof and (iii) that
the request is for a Demand Registration pursuant to this Section 5.1.

        (d)   ADESA may not include in a Demand Registration pursuant to
Section 5.1 hereof shares of Common Stock for the account of ADESA or any
Subsidiary of ADESA, but, if and to the extent required by a contractual
obligation, may, subject to compliance with Section 5.1(e), include shares of
Common Stock for the account of any other Person who holds shares of Common
Stock entitled to be included therein; PROVIDED, HOWEVER, that if the
Underwriters' Representative of any offering described in this Section 5.1 shall
have informed ADESA in writing that in its judgment there is a Maximum Number of
shares of Common Stock that all Holders and any other Persons desiring to
participate in such Registration may include in such offering, then ADESA shall
include in such Demand Registration all Registrable Securities requested to be
included in such registration by the Holders together with up to such additional
number of shares of Common Stock that any other Persons entitled to participate
in such registration desire to include in such registration up to the Maximum
Number that the Underwriters' Representative has informed ADESA may be included
in such registration without materially and adversely affecting the success or
pricing of such offering; PROVIDED that the number of shares of Common Stock to
be offered for the account of all such other Persons participating in such
registration shall be reduced in a manner determined by ADESA in its sole
discretion.

        (e)   No Holder may participate in any Underwritten Offering under
Section 5.1 hereof and no other Person shall be permitted to participate in any
such offering pursuant to Section 5.1 hereof unless it completes and executes
all customary questionnaires, powers of attorney, custody

16

--------------------------------------------------------------------------------






agreements, underwriting agreements and other customary documents required under
the customary terms of such underwriting arrangements. In connection with any
Underwritten Offering under Section 5.1 hereof, each participating Holder and
ADESA and, except in the case of a Rule 415 Offering hereof, each other Person
shall be a party to the underwriting agreement with the underwriters and may be
required to make certain customary representations and warranties and provide
certain customary indemnifications for the benefits of the underwriters;
PROVIDED that the Holders shall not be required to make representations and
warranties with respect to ADESA and its Subsidiaries or their business and
operations and shall not be required to agree to any indemnity or contribution
provisions materially less favorable to them than as are set forth herein.

        Section 5.2    PIGGYBACK REGISTRATION    

        (a)   In the event that ADESA, at any time during the Pre-Distribution
Period and after the IPO Date (and expiration of any lockup period to which the
Holders may be subject in connection with the IPO), proposes to register any of
its Common Stock, any other of its equity securities or securities convertible
into or exchangeable for its equity securities (collectively, including Common
Stock, "Other Securities") under the Securities Act, either in connection with a
primary offering for cash for the account of ADESA, a secondary offering or a
combined primary and secondary offering, ADESA will each time it intends to
effect such a registration, give written notice (a "Company Notice") to all
Holders of Registrable Securities at least ten (10) business days prior to the
initial filing of a registration statement with the Commission pertaining
thereto, informing such Holders of its intent to file such registration
statement and of the Holders' right to request the registration of the
Registrable Securities held by the Holders. Upon the written request of the
Holders made within seven (7) business days after any such Company Notice is
given (which request shall specify the Registrable Securities intended to be
disposed of by such Holder and, unless the applicable registration is intended
to effect a primary offering of Common Stock for cash for the account of ADESA,
the intended distribution thereof), ADESA will use its commercially reasonable
best efforts to effect the registration under the Securities Act of all
Registrable Securities which ADESA has been so requested to register by the
Holders to the extent required to permit the disposition (in accordance with the
intended methods of distribution thereof or, in the case of a registration which
is intended to effect a primary offering for cash for the account of ADESA, in
accordance with ADESA's intended method of distribution) of the Registrable
Securities so requested to be registered, including, if necessary, by filing
with the Commission a post-effective amendment or a supplement to the
registration statement filed by ADESA or the related prospectus or any document
incorporated therein by reference or by filing any other required document or
otherwise supplementing or amending the registration statement filed by ADESA,
if required by the rules, regulations or instructions applicable to the
registration form used by ADESA for such registration statement or by the
Securities Act, any state securities or blue sky laws, or any rules and
regulations thereunder; PROVIDED, HOWEVER, that if, at any time after giving
written notice of its intention to register any Other Securities and prior to
the effective date of the registration statement filed in connection with such
registration, ADESA shall determine for any reason not to register or to delay
such registration of the Other Securities, ADESA shall give written notice of
such determination to each Holder of Registrable Securities and, thereupon,
(i) in the case of a determination not to register, ADESA shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses
incurred in connection therewith or from ADESA's obligations with respect to any
subsequent registration) and (ii) in the case of a determination to delay such
registration, ADESA shall be permitted to delay registration of any Registrable
Securities requested to be included in such registration statement for the same
period as the delay in registering such Other Securities.

17

--------------------------------------------------------------------------------





        (b)   If, in connection with a Registration Statement pursuant to this
Section 5.2, the Underwriters' Representative of the offering registered thereon
shall inform ADESA in writing that in its opinion there is a Maximum Number of
shares of Common Stock that may be included therein and if such Registration
Statement relates to an offering initiated by ADESA of Common Stock being
offered for the account of ADESA, ADESA shall include in such registration:
(i) first, the number of shares ADESA proposes to offer ("Company Securities"),
(ii) second, up to the full number of Registrable Securities held by Holders of
Registrable Securities that are requested to be included in such registration
(Registrable Securities that are so held being sometimes referred to herein as
"ALLETE Securities") to the extent necessary to reduce the respective total
number of shares of Common Stock requested to be included in such offering to
the Maximum Number of shares of Common Stock recommended by such Underwriters'
Representative (and in the event that such Underwriters' Representative advises
that less than all of such ALLETE Securities may be included in such offering,
the Holders of Registrable Securities may withdraw their request for
registration of their Registrable Securities under this Section 5.2 and not less
than 90 days subsequent to the effective date of the registration statement for
the registration of such Other Securities request that such registration be
effected as a registration under Section 5.1 to the extent permitted thereunder)
and (iii) third, up to the full number of the Other Securities (other than
Company Securities), if any, in excess of the number of Company Securities and
ALLETE Securities to be sold in such offering to the extent necessary to reduce
the respective total number of shares of Common Stock requested to be included
in such offering to the Maximum Number of shares of Common Stock recommended by
such Underwriters' Representative (and, if such number is less than the full
number of such Other Securities, such number shall be allocated pro rata among
the holders of such Other Securities (other than Company Securities) on the
basis of the number of securities requested to be included therein by each such
holder).

        (c)   If, in connection with a Registration Statement pursuant to this
Section 5.2, the Underwriters' Representative of the offering registered thereon
shall inform ADESA in writing that in its opinion there is a Maximum Number of
shares of Common Stock that may be included therein and if such Registration
Statement relates to an offering initiated by any Person other than ADESA (the
"Other Holders"), ADESA shall include in such registration the number of
securities (including Registrable Securities) that such Underwriters'
Representative advises can be so sold without adversely affecting such offering,
allocated pro rata among the Other Holders and the Holders of Registrable
Securities on the basis of the number of securities (including Registrable
Securities) requested to be included therein by each Other Holder and Holder of
Registrable Securities.

        (d)   No Holder may participate in any Underwritten Offering under
Section 5.2 hereof and no other Person shall be permitted to participate in any
such offering pursuant to Section 5.2 hereof unless it completes and executes
all customary questionnaires, powers of attorney, custody agreements,
underwriting agreements and other customary documents required under the
customary terms of such underwriting arrangements. In connection with any
Underwritten Offering under Section 5.2 hereof, each participating Holder and
ADESA and each other Person shall be a party to the underwriting agreement with
the underwriters and may be required to make certain customary representations
and warranties and provide certain customary indemnifications for the benefits
of the underwriters; PROVIDED that the Holders shall not be required to make
representations and warranties with respect to ADESA and its Subsidiaries or
their business and operations and shall not be required to agree to any
indemnity or contribution provisions materially less favorable to them than as
are set forth herein.

        (e)   ADESA shall not be required to effect any registration of
Registrable Securities under this Section 5.2 incidental to the registration of
any of its securities in connection with ADESA's issuance of registered shares
of Common Stock in mergers, acquisitions, reorganizations, exchange

18

--------------------------------------------------------------------------------






offers, subscription offers, dividend reinvestment plans or stock option or
other executive or employee benefit or compensation plans.

        (f)    The registration rights granted pursuant to the provisions of
this Section 5.2 shall be in addition to the registration rights granted
pursuant to Section 5.1. No registration of Registrable Securities effected
under this Section 5.2 shall relieve ADESA of its obligation to effect a
registration of Registrable Securities pursuant to Section 5.1.

        Section 5.3    EXPENSES    Except as provided herein, ADESA shall pay
all Registration Expenses in connection with all registrations of Registrable
Securities. Notwithstanding the foregoing, each Holder of Registrable Securities
and ADESA shall be responsible for its own internal administrative and similar
costs, which shall not constitute Registration Expenses. Notwithstanding the
foregoing, the Holders shall pay for, in proportion to the Registrable
Securities to be sold by it, and ADESA shall not be responsible for, (a) all
underwriting discounts and commissions and transfer taxes, if any, which shall
not constitute Registration Expenses, and (b) all Registration Expenses and
other expenses incurred in connection with any Demand Registration which has
been subsequently withdrawn by the Holders, unless (i) the withdrawal is based
upon material adverse information concerning ADESA of which the initiating
Holders were not aware at the time of their demand or (ii) the Holders elect to
have such registration counted as a Demand Registration under Section 5.1.

        Section 5.4    BLACKOUT PERIOD    ADESA shall be entitled to elect that
a Registration Statement not be usable, or that the filing thereof be delayed
beyond the time otherwise required, for a reasonable period of time, but not in
excess of ninety (90) days (a "Blackout Period"), if ADESA determines in good
faith that the registration and distribution of Registrable Securities (or the
use or filing of the Registration Statement or related prospectus) would
interfere with any pending material financing, merger, acquisition,
consolidation, recapitalization, corporate reorganization or any other material
corporate development involving ADESA or any of its Subsidiaries or would
require premature disclosure thereof that would be detrimental to ADESA or any
of its Subsidiaries and promptly gives the Holders of Registrable Securities
written notice of such determination, and if requested by Holders and to the
extent such action would not violate applicable law, ADESA will promptly deliver
to the Holders a general statement of the reasons for such postponement or
restriction on use and to the extent practicable an approximation of the
anticipated delay; PROVIDED, HOWEVER, that the aggregate number of days included
in all Blackout Periods during any consecutive twelve (12) months shall not
exceed one hundred eighty (180) days.

        Section 5.5    SELECTION OF UNDERWRITERS    If any Rule 415 Offering or
any offering pursuant to a Demand Registration Statement is an Underwritten
Offering, ALLETE will select a managing underwriter or underwriters to
administer the offering, which managing underwriter shall be reasonably
satisfactory to ADESA. ADESA shall have the right to select a managing
underwriter or underwriters to administer any Underwritten Offering contemplated
by Section 5.2.

        Section 5.6    OBLIGATIONS OF ADESA    If and whenever ADESA is required
to effect the registration of any Registrable Securities under the Securities
Act as provided in this ARTICLE V, ADESA shall as promptly as practicable:

        (a)   prepare, file and use its commercially reasonable best efforts to
cause to become effective a registration statement under the Securities Act
relating to the Registrable Securities to be offered;

        (b)   prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities until the earlier of (i) such time as
all of such Registrable Securities have been disposed of in accordance with the
intended methods of

19

--------------------------------------------------------------------------------






disposition set forth in such registration statement and (ii) the expiration of
one hundred eighty (180) days after such registration statement becomes
effective; PROVIDED, that such one hundred eighty (180) day period shall be
extended for such number of days that equals the number of days elapsing from
(x) the date the written notice contemplated by paragraph (f) below is given by
ADESA to (y) the date on which ADESA delivers to Holders of Registrable
Securities the supplement or amendment contemplated by paragraph (f) below;

        (c)   furnish to Holders of Registrable Securities and to any
underwriter of such Registrable Securities such number of conformed copies of
such registration statement and of each such amendment and supplement thereto
(in each case including all exhibits), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus), in conformity with the requirements of the
Securities Act, such documents incorporated by reference in such registration
statement or prospectus, and such other documents, as Holders of Registrable
Securities or such underwriter may reasonably request, and a copy of any and all
transmittal letters or other correspondence to or received from the Commission
or any other governmental agency or self-regulatory body or other body having
jurisdiction (including any domestic or foreign securities exchange) relating to
such offering;

        (d)   use its commercially reasonable best efforts to register or
qualify all Registrable Securities covered by such registration statement under
the securities or blue sky laws of such jurisdictions as the Holders of such
Registrable Securities or any underwriter to such Registrable Securities shall
request, and use its commercially reasonable best efforts to obtain all
appropriate registrations, permits and consents in connection therewith, and do
any and all other acts and things which may be necessary or advisable to enable
the Holders of Registrable Securities or any such underwriter to consummate the
disposition in such jurisdictions of its Registrable Securities covered by such
registration statement; PROVIDED, that ADESA shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
such jurisdiction wherein it is not so qualified or to consent to general
service of process in any such jurisdiction;

        (e)   (i) use its commercially reasonable best efforts to furnish to
each Holder of Registrable Securities included in such registration (each, a
"Selling Holder") and to any underwriter of such Registrable Securities an
opinion of counsel for ADESA addressed to each Selling Holder and dated the date
of the closing under the underwriting agreement (if any) (or if such offering is
not underwritten, dated the effective date of the registration statement) and
(ii) use its commercially reasonable best efforts to furnish to each Selling
Holder a "cold comfort" letter addressed to each Selling Holder and signed by
the independent public accountants who have audited the financial statements of
ADESA included in such registration statement, in each such case covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) as are customarily covered in opinions of
issuer's counsel and in accountants' letters delivered to underwriters in
underwritten public offerings of securities and such other matters as the
Selling Holders may reasonably request and, in the case of such accountants'
letter, with respect to events subsequent to the date of such financial
statements;

        (f)    as promptly as practicable, notify the Selling Holders in writing
(i) at any time when a prospectus relating to a registration made pursuant to
Section 5.1 or Section 5.2 contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading due to the occurrence of any event and (ii) of any request
by the Commission or any other regulatory body or other body having jurisdiction
for any amendment of or supplement to any registration statement or other
document relating to such offering, and in either such case, at the request of
the Selling Holders prepare and furnish to the Selling Holders a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such

20

--------------------------------------------------------------------------------






prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading;

        (g)   if reasonably requested by the lead or managing underwriters, use
its best efforts to list all such Registrable Securities covered by such
registration on each securities exchange and automated inter-dealer quotation
system on which a class of common equity securities of ADESA is then listed;

        (h)   to the extent reasonably requested by the lead or managing
underwriters, send appropriate officers of ADESA to attend any "road shows"
scheduled in connection with any such registration, with all out-of-pocket costs
and expense incurred by ADESA or such officers in connection with such
attendance to be paid by ADESA;

        (i)    furnish or cause to be furnished for delivery in connection with
the closing of any offering of Registrable Securities pursuant to a registration
effected pursuant to Section 5.1 or Section 5.2 unlegended certificates
representing ownership of the Registrable Securities being sold in such
denominations as shall be requested by the Selling Holders or the underwriters;
and

        (j)    use its commercially reasonable best efforts to take all other
reasonable and customary steps typically taken by issuers to effect the
registration and disposition of such Registrable Securities as contemplated
hereby.

        Section 5.7    OBLIGATIONS OF SELLING HOLDERS.    Each Selling Holder
agrees by having its securities treated as Registrable Securities hereunder
that, upon receipt of written notice from ADESA specifying that the prospectus
relating to a registration made pursuant to Section 5.1 or Section 5.2 contains
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading due to the
occurrence of any event, such Selling Holder will forthwith discontinue
disposition of Registrable Securities until such Selling Holder is advised by
ADESA that the use of the prospectus may be resumed and is furnished with a
supplemented or amended prospectus as contemplated by Section 5.6(f) hereof,
and, if so directed by ADESA, such Selling Holder will deliver to ADESA all
copies of the prospectus covering such Registrable Securities then in such
Selling Holder's possession at the time of receipt of such notice.

        Section 5.8    UNDERWRITING; DUE DILIGENCE    

        (a)   If requested by the underwriters for any Underwritten Offering of
Registrable Securities pursuant to a registration requested under this
ARTICLE V, ADESA shall enter into an underwriting agreement in a form reasonably
satisfactory to ADESA with such underwriters for such offering, which agreement
will contain such representations and warranties by ADESA and such other terms
and provisions as are customarily contained in underwriting agreements with
respect to secondary distributions, including, without limitation,
indemnification and contribution provisions substantially to the effect and to
the extent provided in Section 5.9, and agreements as to the provision of
opinions of counsel and accountants' letters to the effect and to the extent
provided in Section 5.6(e). The Selling Holders on whose behalf the Registrable
Securities are to be distributed by such underwriters shall be a party to any
such underwriting agreement and the representations and warranties by, and the
other agreements on the part of, ADESA to and for the benefit of such
underwriters, shall also be made to and for the benefit of such Selling Holders.
Such underwriting agreement shall also contain such representations and
warranties by such Selling Holders and such other terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, indemnification and contribution
provisions substantially to the effect and to the extent provided in
Section 5.9.

21

--------------------------------------------------------------------------------



        (b)   In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act pursuant
to this ARTICLE V, ADESA shall give the Holders of such Registrable Securities
and the underwriters, if any, and their respective counsel and accountants, such
reasonable and customary access to its books and records and such opportunities
to discuss the business of ADESA with its officers and the independent public
accountants who have certified the financial statements of ADESA as shall be
necessary, in the opinion of such Holders and such underwriters or their
respective counsel, to conduct a reasonable investigation within the meaning of
the Securities Act; PROVIDED, that such Holders and the underwriters and their
respective counsel and accountants shall use their reasonable best efforts to
coordinate any such investigation of the books and records of ADESA and any such
discussions with ADESA's officers and accountants so that all such
investigations occur at the same time and all such discussions occur at the same
time.

        Section 5.9    INDEMNIFICATION AND CONTRIBUTION    

        (a)   In the case of each offering of Registrable Securities made
pursuant to this ARTICLE V, ADESA agrees to indemnify and hold harmless, to the
extent permitted by law, each Selling Holder, each underwriter of Registrable
Securities so offered and each Person, if any, who controls any of the foregoing
Persons within the meaning of the Securities Act and the officers, directors,
affiliates, employees and agents of each of the foregoing, against any and all
losses, liabilities, costs (including reasonable attorney's fees and
disbursements), claims and damages, joint or several, to which they or any of
them may become subject, under the Securities Act or otherwise, including any
amount paid in settlement of any litigation commenced or threatened, insofar as
such losses, liabilities, costs, claims and damages (or actions or proceedings
in respect thereof, whether or not such indemnified Person is a party thereto)
arise out of or are based upon any untrue statement by ADESA or alleged untrue
statement by ADESA of a material fact contained in the registration statement
(or in any preliminary or final prospectus included therein) or in any offering
memorandum or other offering document relating to the offering and sale of such
Registrable Securities prepared by ADESA or at its direction, or any amendment
thereof or supplement thereto, or in any document incorporated by reference
therein, or any omission by ADESA or alleged omission by ADESA to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading; PROVIDED, that ADESA shall not be liable to
any Person in any such case to the extent that any such loss, liability, cost,
claim or damage arises out of or relates to any untrue statement or alleged
untrue statement, or any omission or alleged omission, if such statement or
omission shall have been made in reliance upon and in conformity with
information relating to a Selling Holder or another holder of securities
included in such registration statement furnished to ADESA by or on behalf of
such Selling Holder or underwriter, as the case may be, specifically for use in
the registration statement (or in any preliminary or final prospectus included
therein), offering memorandum or other offering document, or any amendment
thereof or supplement thereto. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Selling
Holder or any other holder and shall survive the transfer of such securities.
The foregoing indemnity agreement is in addition to any liability that ADESA may
otherwise have to each Selling Holder, or other holder or underwriter of the
Registrable Securities or any controlling person of the foregoing and the
officers, directors, affiliates, employees and agents of each of the foregoing;
PROVIDED, further, that, in the case of an offering with respect to which a
Selling Holder has designated the lead or managing underwriters (or a Selling
Holder is offering Registrable Securities directly, without an underwriter),
this indemnity does not apply to any loss, liability, cost, claim or damage
arising out of or relating to any untrue statement or alleged untrue statement
or omission or alleged omission in any preliminary prospectus or offering
memorandum if a copy of a final prospectus or offering memorandum was not sent
or given by or on behalf of any underwriter (or such Selling Holder or other
holder, as the case may be) to such Person asserting such loss,

22

--------------------------------------------------------------------------------



liability, cost, claim or damage at or prior to the written confirmation of the
sale of the Registrable Securities as required by the Securities Act and such
untrue statement or omission had been corrected in such final prospectus or
offering memorandum.

        (b)   In the case of each offering made pursuant to this Agreement, each
Selling Holder, by exercising its registration rights hereunder, agrees to
indemnify and hold harmless, and to cause each underwriter of Registrable
Securities included in such offering (in the same manner and to the same extent
as set forth in Section 5.9(a)) to agree to indemnify and hold harmless to the
extent permitted by law, ADESA, each other underwriter who participates in such
offering, each other Selling Holder or other holder with securities included in
such offering and in the case of an underwriter, such Selling Holder or other
holder, and each Person, if any, who controls any of the foregoing within the
meaning of the Securities Act and the officers, directors, affiliates, employees
and agents of each of the foregoing, against any and all losses, liabilities,
costs, claims and damages to which they or any of them may become subject, under
the Securities Act or otherwise, including any amount paid in settlement of any
litigation commenced or threatened, insofar as such losses, liabilities, costs,
claims and damages (or actions or proceedings in respect thereof, whether or not
such indemnified Person is a party thereto) arise out of or are based upon any
untrue statement or alleged untrue statement by such Selling Holder or
underwriter, as the case may be, of a material fact contained in the
registration statement (or in any preliminary or final prospectus included
therein) or in any offering memorandum or other offering document relating to
the offering and sale of such Registrable Securities prepared by ADESA or at its
direction, or any amendment thereof or supplement thereto, or any omission by
such Selling Holder or underwriter, as the case may be, or alleged omission by
such Selling Holder or underwriter, as the case may be, of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but in each case only to the extent that such untrue statement of a
material fact is contained in, or such material fact is omitted from,
information relating to such Selling Holder or underwriter, as the case may be,
furnished to ADESA by or on behalf of such Selling Holder or underwriter, as the
case may be, specifically for use in such registration statement (or in any
preliminary or final prospectus included therein), offering memorandum or other
offering document. The foregoing indemnity is in addition to any liability which
such Selling Holder or underwriter, as the case may be, may otherwise have to
ADESA, or controlling persons and the officers, directors, affiliates,
employees, and agents of each of the foregoing; PROVIDED, that, in the case of
an offering made pursuant to this Agreement with respect to which ADESA has
designated the lead or managing underwriters (or ADESA is offering securities
directly, without an underwriter), this indemnity does not apply to any loss,
liability, cost, claim, or damage arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission in any
preliminary prospectus or offering memorandum if a copy of a final prospectus or
offering memorandum was not sent or given by or on behalf of any underwriter (or
ADESA, as the case may be) to such Person asserting such loss, liability, cost,
claim or damage at or prior to the written confirmation of the sale of the
Registrable Securities as required by the Securities Act and such untrue
statement or omission had been corrected in such final prospectus or offering
memorandum.

        (c)   Each party indemnified under paragraph (a) or (b) above shall,
promptly after receipt of notice of a claim or action against such indemnified
party in respect of which indemnity may be sought hereunder, notify the
indemnifying party in writing of the claim or action; PROVIDED, that the failure
to notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party on account of the indemnity agreement contained
in paragraph (a) or (b) above except to the extent that the indemnifying party
was actually prejudiced by such failure, and in no event shall such failure
relieve the indemnifying party from any other liability that it may have to such
indemnified party. If any such claim or action shall be brought against an
indemnified party, and it shall have notified the indemnifying party thereof,
unless in such indemnified party's

23

--------------------------------------------------------------------------------






reasonable judgment a conflict of interest between such indemnified party and
indemnifying parties may exist in respect of such claim, the indemnifying party
shall be entitled to participate therein, and, to the extent that it wishes,
jointly with any other similarly notified indemnifying party, to assume the
defense thereof with counsel satisfactory to the indemnified party. After notice
from the indemnifying party to the indemnified party of its election to assume
the defense of such claim or action, the indemnifying party shall not be liable
to the indemnified party under this Section 5.9 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation. Any indemnifying party
against whom indemnity may be sought under this Section 5.9 shall not be liable
to indemnify an indemnified party if such indemnified party settles such claim
or action without the consent of the indemnifying party. The indemnifying party
may not agree to any settlement of any such claim or action, other than solely
for monetary damages for which the indemnifying party shall be responsible
hereunder, the result of which any remedy or relief shall be applied to or
against the indemnified party, without the prior written consent of the
indemnified party, which consent shall not be unreasonably withheld or delayed.
In any action hereunder as to which the indemnifying party has assumed the
defense thereof with counsel satisfactory to the indemnified party, the
indemnified party shall continue to be entitled to participate in the defense
thereof, with counsel of its own choice, but the indemnifying party shall not be
obligated hereunder to reimburse the indemnified party for the costs thereof.

        (d)   If the indemnification provided for in this Section 5.9 shall for
any reason be unavailable (other than in accordance with its terms) to an
indemnified party in respect of any loss, liability, cost, claim or damage
referred to therein, then each indemnifying party shall, in lieu of indemnifying
such indemnified party, contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, cost, claim or damage
(i) as between ADESA and the Selling Holders on the one hand and the
underwriters on the other, in such proportion as shall be appropriate to reflect
the relative benefits received by ADESA and the Selling Holders on the one hand
and the underwriters on the other hand or, if such allocation is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits but also the relative fault of ADESA and the Selling Holders
on the one hand and the underwriters on the other with respect to the statements
or omissions which resulted in such loss, liability, cost, claim or damage as
well as any other relevant equitable considerations and (ii) as between ADESA on
the one hand and each Selling Holder on the other, in such proportion as is
appropriate to reflect the relative fault of ADESA and of each Selling Holder in
connection with such statements or omissions as well as any other relevant
equitable considerations. The relative benefits received by ADESA and the
Selling Holders on the one hand and the underwriters on the other shall be
deemed to be in the same proportion as the total proceeds from the offering (net
of underwriting discounts and commissions but before deducting expenses)
received by ADESA and the Selling Holders bear to the total underwriting
discounts and commissions received by the underwriters, in each case as set
forth in the table on the cover page of the prospectus. The relative fault of
ADESA and the Selling Holders on the one hand and of the underwriters on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by ADESA and
the Selling Holders or by the underwriters. The relative fault of ADESA on the
one hand and of each Selling Holder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission, but not by reference to any indemnified party's stock
ownership in ADESA. The amount paid or payable by an indemnified party as a
result of the loss, cost, claim, damage or liability, or action in respect
thereof, referred to above in this paragraph (d)

24

--------------------------------------------------------------------------------






shall be deemed to include, for purposes of this paragraph (d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. ADESA and the Selling
Holders agree that it would not be just and equitable if contribution pursuant
to this Section 5.9 were determined by pro rata allocation (even if the
underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding any other provision of this
Section 5.9, no Selling Holder shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities of such Selling Holder were offered to the public exceeds the amount
of any damages which such Selling Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

        (e)   Indemnification and contribution similar to that specified in the
preceding paragraphs of this Section 5.9 (with appropriate modifications) shall
be given by ADESA, the Selling Holders and any underwriters with respect to any
required registration or other qualification of securities under any state law
or regulation or governmental authority.

        (f)    The obligations of the parties under this Section 5.9 shall be in
addition to any liability which any party may otherwise have to any other party.

        Section 5.10    RULE 144 AND FORM S-3    Commencing ninety (90) days
after the IPO Date, ADESA shall use its commercially reasonable best efforts to
ensure that the conditions to the availability of Rule 144 set forth in
paragraph (c) thereof shall be satisfied. Upon the request of any Holder of
Registrable Securities, ADESA will deliver to such Holder a written statement as
to whether it has complied with such requirements. ADESA further agrees to use
its commercially reasonable best efforts to cause all conditions to the
availability of Form S-3 (or any successor form) under the Securities Act for
the filing of registration statements under this Agreement to be met as soon as
practicable after the IPO Date.

        Section 5.11    HOLDBACK AGREEMENT    

        (a)   If so requested by the Underwriters' Representative in connection
with an offering of securities covered by a registration statement filed by
ADESA (including the IPO), whether or not Registrable Securities of the Holders
are included therein, each Holder shall agree not to effect any sale or
distribution of the Shares, including any sale under Rule 144, without the prior
written consent of the Underwriters' Representative (otherwise than through the
registered public offering then being made), within seven (7) days prior to or
ninety (90) days (or such greater period as the Underwriters' Representative may
require) after the effective date of the registration statement (or the
commencement of the offering to the public of such Registrable Securities in the
case of Rule 415 Offerings). The Holders shall not be subject to the
restrictions set forth in this Section 5.11 for longer than ninety-seven
(97) days during any 12-month period (other than the 12-month period immediately
following the IPO Date) (or such greater period of time as may be required by
the Underwriter's Representative) and a Holder shall no longer be subject to
such restrictions at such time as such Holder shall own less than five percent
(5%) of the then-outstanding shares of Common Stock on a fully-diluted basis.

        (b)   If so requested by the Underwriters' Representative in connection
with an offering of any Registrable Securities, ADESA shall agree not to effect
any sale or distribution of Common Stock, without the prior written consent of
the Underwriters' Representative (otherwise than through the registered public
offering then being made or in connection with any acquisition or business
combination transaction and other than in connection with stock options and
employee benefit plans and compensation), within seven (7) days prior to or
ninety (90) days (or such lesser period

25

--------------------------------------------------------------------------------






as the Underwriters' Representative may permit) after the effective date of the
registration statement (or the commencement of the offering to the public of
such Registrable Securities in the case of Rule 415 Offerings) and shall use its
commercially reasonable best efforts to obtain and enforce similar agreements
from any other Persons if requested by the Underwriters' Representative;
PROVIDED that ADESA or such Persons shall not be subject to the restrictions set
forth in this Section 5.11 for longer than ninety-seven (97) days during any
twelve (12) month period.

        (c)   Notwithstanding anything else in this Section 5.11 to the
contrary, no Holder shall be precluded from distributing to any or all of its
stockholders any or all of the Registrable Securities.

        Section 5.12    TERM    This ARTICLE V shall remain in effect until the
earlier of the Distribution or such time as all Registrable Securities held by
Holders become freely tradable in market transactions.

ARTICLE VI
MUTUAL RELEASES; INDEMNIFICATION

        Section 6.1    RELEASE OF PRE-EFFECTIVE DATE CLAIMS.    

        (a)    ADESA RELEASE.    Except as provided in Section 6.1(c), as of the
Effective Date, ADESA does hereby, for itself and as agent for each member of
the ADESA Group, remise, release and forever discharge the ALLETE Indemnitees
from any and all Liabilities whatsoever, whether at law or in equity (including
any right of contribution), whether arising under any contract or agreement, by
operation of law or otherwise, existing or arising from any past acts or events
occurring or failing to occur or alleged to have occurred or to have failed to
occur or any conditions existing or alleged to have existed on or before the
Effective Date, including in connection with the transactions and all other
activities to implement any of the IPO and the Distribution.7

        (b)    ALLETE RELEASE.    Except as provided in Section 6.1(c), as of
the Effective Date, ALLETE does hereby, for itself and as agent for each member
of the ALLETE Group, remise, release and forever discharge the ADESA Indemnitees
from any and all Liabilities whatsoever, whether at law or in equity (including
any right of contribution), whether arising under any contract or agreement, by
operation of law or otherwise, existing or arising from any past acts or events
occurring or failing to occur or alleged to have occurred or to have failed to
occur or any conditions existing or alleged to have existed on or before the
Effective Date, including in connection with the transactions and all other
activities to implement any of the IPO and the Distribution.

        (c)    NO IMPAIRMENT.    Nothing contained in Section 6.1(a) or
Section 6.1(b) shall limit or otherwise affect any Party's rights or obligations
pursuant to or contemplated by this Agreement or any Ancillary Agreement, in
each case in accordance with its terms, including, without limitation, any
obligations relating to indemnification, including indemnification pursuant to
Section 6.2 and Section 6.3 of this Agreement, and any Insurance Proceeds under
any ALLETE Insurance Policies relating to the ADESA Business which ADESA is
entitled to be paid.

        (d)    NO ACTIONS AS TO RELEASED PRE-EFFECTIVE DATE CLAIMS.    ADESA
agrees, for itself and as agent for each member of the ADESA Group, not to make
any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against ALLETE or
any member of the ALLETE Group, or any other Person released pursuant to
Section 6.1(a), with respect to any Liabilities released pursuant to
Section 6.1(a). ALLETE agrees, for itself and as agent for each member of the
ALLETE Group, not to make any claim or demand, or commence any Action asserting
any claim

26

--------------------------------------------------------------------------------






or demand, including any claim of contribution or any indemnification, against
ADESA or any member of the ADESA Group, or any other Person released pursuant to
Section 6.1(b), with respect to any Liabilities released pursuant to
Section 6.1(b).

        (e)    FURTHER INSTRUMENTS.    At any time, at the request of any other
Party, each Party shall cause each member of its respective ALLETE Group or
ADESA Group, as applicable, to execute and deliver releases reflecting the
provisions hereof.

        Section 6.2    INDEMNIFICATION BY ADESA    Except as otherwise provided
in this Agreement, ADESA shall, for itself and as agent for each member of the
ADESA Group, indemnify, defend (or, where applicable, pay the defense costs for)
and hold harmless the ALLETE Indemnitees from and against, and shall reimburse
such ALLETE Indemnitees with respect to, any and all Losses that any third party
seeks to impose upon the ALLETE Indemnitees, or which are imposed upon the
ALLETE Indemnitees, and that relate to, arise or result from, whether prior to
or following the Effective Date, any of the following items (without
duplication):

        (a)   any ADESA Liability;

        (b)   any breach by ADESA or any member of the ADESA Group of this
Agreement or any of the Ancillary Agreements; and

        (c)   any IPO Liabilities, other than the ALLETE Portions.

In the event that any member of the ADESA Group makes a payment to the ALLETE
Indemnitees hereunder, and any of the ALLETE Indemnitees subsequently diminishes
the Liability on account of which such payment was made, either directly or
through a third-party recovery (other than a recovery indirectly from ALLETE),
ALLETE will promptly repay (or will procure an ALLETE Indemnitee to promptly
repay) such member of the ADESA Group the amount by which the payment made by
such member of the ADESA Group exceeds the actual cost of the associated
indemnified Liability.

        Section 6.3    INDEMNIFICATION BY ALLETE    Except as otherwise provided
in this Agreement, ALLETE shall, for itself and as agent for each member of the
ALLETE Group, indemnify, defend (or, where applicable, pay the defense costs
for) and hold harmless the ADESA Indemnitees from and against, and shall
reimburse such ADESA Indemnitee with respect to, any and all Losses that any
third party seeks to impose upon the ADESA Indemnitees, or which are imposed
upon the ADESA Indemnitees, and that relate to, arise or result from, whether
prior to or following the Effective Date, any of the following items (without
duplication):

        (a)   any Liability of the ALLETE Group (other than the ADESA
Liabilities) and all Liabilities arising out of the operation or conduct of the
ALLETE Business;

        (b)   any breach by ALLETE or any member of the ALLETE Group of this
Agreement or any of the Ancillary Agreements; and

        (c)   any IPO Liabilities with respect to the ALLETE Portions only.

In the event that any member of the ALLETE Group makes a payment to the ADESA
Indemnitees hereunder, and any of the ADESA Indemnitees subsequently diminishes
the Liability on account of which such payment was made, either directly or
through a third-party recovery (other than a recovery indirectly from ADESA),
ADESA will promptly repay (or will procure an ADESA Indemnitee to promptly
repay) such member of the ALLETE Group the amount by which the payment made by
such member of the ALLETE Group exceeds the actual cost of the indemnified
Liability.

        Section 6.4    ANCILLARY AGREEMENT LIABILITIES.    Notwithstanding any
other provision in this Agreement to the contrary, any Liability specifically
assumed by, or allocated to, a Party in any of the Ancillary Agreements shall be
governed exclusively by the terms of such Ancillary Agreement.

27

--------------------------------------------------------------------------------



        Section 6.5    OTHER AGREEMENTS EVIDENCING INDEMNIFICATION
OBLIGATIONS.    ALLETE hereby agrees to execute, for the benefit of any ADESA
Indemnitee, such documents as may be reasonably requested by such ADESA
Indemnitee, evidencing ALLETE's agreement that the indemnification obligations
of ALLETE set forth in this Agreement inure to the benefit of and are
enforceable by such ADESA Indemnitee. ADESA hereby agrees to execute, for the
benefit of any ALLETE Indemnitee, such documents as may be reasonably requested
by such ALLETE Indemnitee, evidencing ADESA's agreement that the indemnification
obligations of ADESA set forth in this Agreement inure to the benefit of and are
enforceable by such ALLETE Indemnitee.

        Section 6.6    REDUCTIONS FOR INSURANCE PROCEEDS AND OTHER
RECOVERIES.    

        (a)    INSURANCE PROCEEDS.    The amount that any Indemnifying Party is
or may be required to provide indemnification to or on behalf of any Indemnitee
pursuant to Section 6.2 or Section 6.3, as applicable, shall be reduced
(retroactively or prospectively) by any Insurance Proceeds or other amounts
actually recovered from third parties by or on behalf of such Indemnitee in
respect of the related Loss. The existence of a claim by an Indemnitee for
monies from an insurer or against a third party in respect of any indemnifiable
Loss shall not, however, delay any payment pursuant to the indemnification
provisions contained herein and otherwise determined to be due and owing by an
Indemnifying Party. Rather, the Indemnifying Party shall make payment in full of
the amount determined to be due and owing by it against an assignment by the
Indemnitee to the Indemnifying Party of the entire claim of the Indemnitee for
Insurance Proceeds or against such third party. Notwithstanding any other
provisions of this Agreement, it is the intention of the Parties that no insurer
or any other third party shall be (i) entitled to a benefit it would not be
entitled to receive in the absence of the foregoing indemnification provisions,
or (ii) relieved of the responsibility to pay any claims for which it is
obligated. If an Indemnitee has received the payment required by this Agreement
from an Indemnifying Party in respect of any indemnifiable Loss and later
receives Insurance Proceeds or other amounts in respect of such indemnifiable
Loss, then such Indemnitee shall hold such Insurance Proceeds or other amounts
in trust for the benefit of the Indemnifying Party (or Indemnifying Parties) and
shall pay to the Indemnifying Party, as promptly as practicable after receipt, a
sum equal to the amount of such Insurance Proceeds or other amounts received, up
to the aggregate amount of any payments received from the Indemnifying Party
pursuant to this Agreement in respect of such indemnifiable Loss (or, if there
is more than one Indemnifying Party, the Indemnitee shall pay each Indemnifying
Party, its proportionate share (based on payments received from the Indemnifying
Parties) of such Insurance Proceeds).

        (b)    TAX COST/TAX BENEFIT.    The amount that any Indemnifying Party
is or may be required to provide indemnification to or on behalf of any
Indemnitee pursuant to Section 6.2 or Section 6.3, as applicable, shall be
(i) increased to take account of any net Tax cost incurred by the Indemnitee
arising from the receipt or accrual of an indemnification payment hereunder
(grossed up for such increase) and (ii) reduced to take account of any net Tax
benefit realized by the Indemnitee arising from incurring or paying such loss or
other liability. In computing the amount of any such Tax cost or Tax benefit,
the Indemnitee shall be deemed to recognize all other items of income, gain,
loss, deduction or credit before recognizing any item arising from the receipt
or accrual of any indemnification payment hereunder or incurring or paying any
indemnified Loss. Any indemnification payment hereunder shall initially be made
without regard to this Section 6.6(b) and shall be increased or reduced to
reflect any such net Tax cost (including gross-up) or net Tax benefit only after
the Indemnitee has actually realized such cost or benefit. For purposes of this
Agreement, an Indemnitee shall be deemed to have "actually realized" a net Tax
cost or a net Tax benefit to the extent that, and at such time as, the amount of
Taxes payable by such Indemnitee is increased above or reduced below, as the
case may be, the amount of Taxes that such Indemnitee would be required to pay
but for the receipt or accrual of the

28

--------------------------------------------------------------------------------






indemnification payment or the incurrence or payment of such Loss, as the case
may be. The amount of any increase or reduction hereunder shall be adjusted to
reflect any Final Determination with respect to the Indemnitee's liability for
Taxes, and payments between such indemnified parties to reflect such adjustment
shall be made if necessary. Notwithstanding any other provision of this
Agreement, to the extent permitted by applicable law, the Parties hereto agree
that any Indemnity Payment made hereunder shall be treated as a capital
contribution or dividend distribution, as the case may be, immediately prior to
the Distribution and, accordingly, not includible in the taxable income of the
recipient or deductible by the payor.

        Section 6.7    PROCEDURES FOR DEFENSE, SETTLEMENT AND INDEMNIFICATION OF
THIRD PARTY CLAIMS.    

        (a)    NOTICE OF CLAIMS.    If an Indemnitee shall receive notice or
otherwise learn of the assertion by a Person (including any Governmental
Authority) who is not a member of the ALLETE Group or the ADESA Group of any
claim or of the commencement by any such Person of any Action (collectively, a
"Third Party Claim") with respect to which an Indemnifying Party may be
obligated to provide indemnification, ALLETE and ADESA (as applicable) will
ensure that such Indemnitee shall give such Indemnifying Party written notice
thereof within thirty (30) days after becoming aware of such Third Party Claim.
Any such notice shall describe the Third Party Claim in reasonable detail.
Notwithstanding the foregoing, the delay or failure of any Indemnitee or other
Person to give notice as provided in this Section 6.7(a) shall not relieve the
related Indemnifying Party of its obligations under this ARTICLE VI, except to
the extent that such Indemnifying Party is actually and substantially prejudiced
by such delay or failure to give notice.

        (b)    DEFENSE BY INDEMNIFYING PARTY.    An Indemnifying Party shall be
entitled to participate in the defense of any Third Party Claim and, to the
extent that it wishes, at its cost, risk and expense, to assume the defense
thereof, with counsel reasonably satisfactory to the party seeking
indemnification. After timely notice from the Indemnifying Party to the
Indemnitee of such election to so assume the defense thereof, the Indemnifying
Party shall not be liable to the party seeking indemnification for any legal
expenses of other counsel or any other expenses subsequently incurred by
Indemnitee in connection with the defense thereof. The Indemnitee agrees to
cooperate in all reasonable respects with the Indemnifying Party and its counsel
in the defense against any Third Party Claim. The Indemnifying Party shall be
entitled to compromise or settle any Third Party Claim as to which it is
providing indemnification, which compromise or settlement shall be made only
with the written consent of the Indemnitee, such consent not to be unreasonably
withheld. or delayed.

        (c)    DEFENSE BY INDEMNITEE.    If an Indemnifying Party fails to
assume the defense of a Third Party Claim within thirty (30) calendar days after
receipt of written notice in accordance with Section 8.5 of such claim,
Indemnitee will, upon delivering notice to such effect to the Indemnifying
Party, have the right to undertake the defense, compromise or settlement of such
Third Party Claim on behalf of and for the account of the Indemnifying Party
subject to the limitations as set forth in this Section 6.7; PROVIDED, HOWEVER,
that such Third Party Claim shall not be compromised or settled without the
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed. If the Indemnitee assumes the defense of any
Third Party Claim, it shall keep the Indemnifying Party reasonably informed of
the progress of any such defense, compromise or settlement. The Indemnifying
Party shall reimburse all such costs and expenses of the Indemnitee in the event
it is ultimately determined that the Indemnifying Party is obligated to
indemnify the Indemnitee with respect to such Third Party Claim. In no event
shall an Indemnifying Party be liable for any settlement effected without its
consent, which consent will not be unreasonably withheld or delayed.

29

--------------------------------------------------------------------------------






        Section 6.8    ADDITIONAL MATTERS.    

        (a)    COOPERATION IN DEFENSE AND SETTLEMENT.    With respect to any
Third Party Claim that implicates both ADESA and ALLETE in a material fashion
due to the allocation of Liabilities, responsibilities for management of defense
and related indemnities set forth in this Agreement or any of the Ancillary
Agreements, the Parties agree to cooperate fully and maintain a joint defense
(in a manner that will preserve for both Parties the attorney-client privilege,
joint defense or other privilege with respect thereto) so as to minimize such
Liabilities and defense costs associated therewith. The Party that is not
responsible for managing the defense of such Third Party Claims shall, upon
reasonable request, be consulted with respect to significant matters relating
thereto and may, if necessary or helpful, associate counsel to assist in the
defense of such claims.

        (b)    PRE-EFFECTIVE DATE ACTIONS.    Except with respect to matters
pertaining solely to, or solely in connection with, the ADESA Business, ALLETE
may, in its sole discretion have exclusive authority and control over the
investigation, prosecution, defense and appeal of all Actions pending at the
Effective Date relating to or arising in connection with, in any manner, the
ADESA assets or the ADESA Liabilities if ALLETE or a member of the ALLETE Group
is named as a party thereto; PROVIDED, HOWEVER, that ALLETE must obtain the
written consent of ADESA, such consent not to be unreasonably withheld or
delayed, to settle or compromise or consent to the entry of judgment with
respect to such Action. After any such compromise, settlement, consent to entry
of judgment or entry of judgment, ALLETE shall reasonably and fairly allocate to
ADESA, after reasonable consultation with ADESA, and ADESA shall be responsible
for ADESA's proportionate share of, any such compromise, settlement, consent or
judgment attributable to the ADESA Business, the ADESA assets and/or the ADESA
Liabilities, including its proportionate share of the costs and expenses
associated with defending same.

        (c)    SUBSTITUTION.    In the event of an Action in which the
Indemnifying Party is not a named defendant, if either the Indemnitee or the
Indemnifying Party shall so request, the Parties shall endeavor to substitute
the Indemnifying Party for the named defendant. If such substitution or addition
cannot be achieved for any reason or is not requested, the rights and
obligations of the Parties regarding indemnification and the management of the
defense of claims as set forth in this ARTICLE VI shall not be altered.

        (d)    SUBROGATION.    In the event of payment by or on behalf of any
Indemnifying Party to or on behalf of any Indemnitee in connection with any
Third Party Claim, such Indemnifying Party shall be subrogated to and shall
stand in the place of such Indemnitee, in whole or in part based upon whether
the Indemnifying Party has paid all or only part of the Indemnitee's Liability,
as to any events or circumstances in respect of which such Indemnitee may have
any right, defense or claim relating to such Third Party Claim against any
claimant or plaintiff asserting such Third Party Claim or against any other
person. Such Indemnitee shall cooperate with such Indemnifying Party in a
reasonable manner, and at the cost and expense of such Indemnifying Party, in
prosecuting any subrogated right, defense or claim.

        Section 6.9    SURVIVAL OF INDEMNITIES    The rights and obligations of
the members of the ALLETE Group and the ADESA Group under this ARTICLE VI shall
survive the sale or other transfer by any Party of any assets or businesses or
the assignment by it of any Liabilities or the sale by any member of the ALLETE
Group or the ADESA Group of the capital stock or other equity interests of any
Subsidiary to any Person until the tenth (10th) anniversary of the Effective
Date (and until final resolution of any claim for indemnification hereunder
which is unresolved as of such date).

30

--------------------------------------------------------------------------------



ARTICLE VII
INSURANCE MATTERS

        Section 7.1    ADESA INSURANCE COVERAGE DURING THE PRE-DISTRIBUTION
PERIOD.    

        (a)    MAINTAIN COMPARABLE INSURANCE.    As of the Effective Date,
ALLETE will maintain insurance coverage under the Insurance Policies listed in
Schedule 7.1(a) hereto. During the Pre-Distribution Period, ALLETE shall,
subject to insurance market conditions and other factors beyond its control,
maintain policies of insurance, including for the benefit of ADESA or any of its
Subsidiaries, directors, officers, employees or other covered parties
(collectively, the "ADESA Covered Parties") which are comparable to those
maintained generally by ALLETE prior to the Effective Date; PROVIDED, HOWEVER,
that if ALLETE determines that (i) the amount or scope of such coverage will be
reduced to a level materially inferior to the level of coverage in existence
immediately prior to the Effective Date or (ii) the retention or deductible
level applicable to such coverage, if any, will be increased to a level
materially greater than the levels in existence immediately prior to the
Effective Date, each other than as a result of the Separation, ALLETE shall give
ADESA notice of such determination as promptly as practicable. Upon notice of
such determination, ADESA shall be entitled to no less than sixty (60) days to
evaluate its options regarding continuance of coverage hereunder and may cancel
its interest in all or any portion of such coverage as of any day within such
sixty (60) day period. In the event that any premiums or payments are returned
by an insurer relating to coverages which included ADESA, the proportion of the
amount of such premiums which were actually paid by ADESA shall be applied to
the amount of any returned premium or payment and paid to ADESA by ALLETE.

        (b)    REIMBURSEMENT FOR PREMIUMS, DEDUCTIBLES AND RETENTION
AMOUNTS.    ADESA shall promptly pay or reimburse ALLETE, as the case may be,
for premium expenses, deductibles or retention amounts and ADESA Covered Parties
shall promptly pay or reimburse ALLETE for any costs and expenses which ALLETE
may incur in connection with the insurance coverages maintained for the benefit
of ADESA or other ADESA Covered Parties, as the case may be, pursuant to this
Section 7.1, including but not limited to any subsequent premium adjustments.

        Section 7.2    COOPERATION; PAYMENT OF INSURANCE PROCEEDS TO ADESA;
AGREEMENT NOT TO RELEASE CARRIERS    Each of ALLETE and ADESA will share such
information as is reasonably necessary in order to permit the other to manage
and conduct its insurance matters in an orderly fashion. ALLETE, at the request
of ADESA, shall cooperate with and use commercially reasonable efforts to assist
ADESA in recovering Insurance Proceeds under ALLETE Insurance Policies for
claims relating to the ADESA Business, the ADESA assets or the ADESA
Liabilities, whether such claims arise under any contract or agreement, by
operation of law or otherwise, existing or arising from any past acts or events
occurring or failing to occur or alleged to have occurred or to have failed to
occur or any conditions existing or alleged to have existed before the Effective
Date, on the Effective Date or during the Pre-Distribution Period, and shall
promptly pay any such recovered Insurance Proceeds to ADESA. Neither ALLETE nor
ADESA, nor any of their Subsidiaries, shall take any action which would
intentionally jeopardize or otherwise interfere with either Party's ability to
collect any proceeds payable pursuant to any insurance policy. Except as
otherwise contemplated by this Agreement or any Ancillary Agreement, after the
Effective Date, neither ALLETE nor ADESA shall (and each Party shall ensure that
no member of such Party's Group shall), without the consent of the other,
provide any insurance carrier with a release, or amend, modify or waive any
rights under any such policy or agreement, if such release, amendment,
modification or waiver would adversely affect any rights or potential rights of
any member of the ALLETE Group or the ADESA Group thereunder. However, nothing
in this Section 7.2 shall (A) preclude any member of the ALLETE Group or the
ADESA Group from presenting any claim or from exhausting any policy

31

--------------------------------------------------------------------------------



limit, (B) require any member of the ALLETE Group or the ADESA Group to pay any
premium or other amount or to incur any Liability, or (C) require any member of
the ALLETE Group or the ADESA Group to renew, extend or continue any policy in
force.

        Section 7.3    ADESA INSURANCE COVERAGE AFTER THE DISTRIBUTION.    

        From and after the Distribution, ADESA shall be responsible for
obtaining and maintaining insurance programs for its risk of loss and such
insurance arrangements shall be separate and apart from ALLETE's insurance
programs.

        Section 7.4    RESPONSIBILITIES FOR DEDUCTIBLES AND/OR SELF-INSURED
OBLIGATIONS    ADESA will reimburse ALLETE for all amounts necessary to exhaust
or otherwise satisfy all applicable self-insured retentions, amounts for fronted
policies, deductibles and retrospective premium adjustments and similar amounts
not covered by Insurance Policies in connection with ADESA Liabilities and
Insured ADESA Liabilities to the extent that ALLETE is required to pay any such
amounts.

        Section 7.5    PROCEDURES WITH RESPECT TO INSURED ADESA LIABILITIES    

        (a)    REIMBURSEMENT.    ADESA will reimburse ALLETE for all
out-of-pocket expenses reasonably incurred by it to pursue insurance recoveries
from Insurance Policies for Insured ADESA Liabilities.

        (b)    MANAGEMENT OF CLAIMS.    The defense of claims, suits or actions
giving rise to potential or actual Insured ADESA Liabilities will be managed (in
conjunction with ALLETE's insurers, as appropriate) by the Party that would have
had responsibility for managing such claims, suits or actions had such Insured
ADESA Liabilities been ADESA Liabilities.

        Section 7.6    INSUFFICIENT LIMITS OF LIABILITY FOR ALLETE LIABILITIES
AND ADESA LIABILITIES.    In the event that there are insufficient limits of
liability available under ALLETE's Insurance Policies in effect prior to the
Distribution Date to cover the Liabilities of ALLETE and/or ADESA that would
otherwise be covered by such Insurance Policies, then to the extent that other
insurance is not available to ALLETE and/or ADESA for such Liabilities an
adjustment will be made in accordance with the following procedures:

        (a)   To the extent the Parties are able to specifically quantify and
verify the actual Liabilities incurred by each Party to the exclusion of the
other party, such Liabilities shall be allocated to each Party.

        (b)   To the extent that the Parties are unable to specifically quantify
and verify any such Liabilities or any part of such Liabilities to each Party
(to the exclusion of the other Party), each Party will be allocated an amount
equal to their Shared Percentage of the lesser of (i) the available limits of
liability available under ALLETE's Insurance Policies in effect prior to the
Distribution Date net of uncollectible amounts attributable to insurer
insolvencies, and (ii) the proceeds received from ALLETE's Insurance Policies if
the Liabilities are the subject of disputed coverage claims and, following
consultation with each other, ALLETE and/or ADESA agree to accept less than full
policy limits from ALLETE's and ADESA's insurers (the "Coverage Amount").

        (c)   A party who receives more than its share of the Coverage Amount
(the "Overallocated Party") agrees to reimburse the other party (the
"Underallocated Party") to the extent that the Liabilities of the Underallocated
Party that would have been covered under such Insurance Policies is less than
the Underallocated Party's share of the Coverage Amount.

        (d)   This Section 7.6 shall terminate ten (10) years following the
Distribution Date.

32

--------------------------------------------------------------------------------






        Section 7.7    COOPERATION    ALLETE and ADESA will cooperate with each
other in all respects, and they shall execute any additional documents which are
reasonably necessary, to effectuate the provisions of this ARTICLE VII.

        Section 7.8    NO ASSIGNMENT OR WAIVER    This Agreement shall not be
considered as an attempted assignment of any policy of insurance or as a
contract of insurance and shall not be construed to waive any right or remedy of
any member of the ALLETE Group in respect of any Insurance Policy or any other
contract or policy of insurance.

        Section 7.9    NO LIABILITY    ADESA does hereby, for itself and as
agent for each other member of the ADESA Group, agree that no member of the
ALLETE Group or any ALLETE Indemnitee shall have any Liability whatsoever as a
result of the insurance policies and practices of ALLETE and its Subsidiaries as
in effect at any time prior to the Distribution, including as a result of the
level or scope of any such insurance, the creditworthiness of any insurance
carrier, the terms and conditions of any policy, the adequacy or timeliness of
any notice to any insurance carrier with respect to any claim or potential claim
or otherwise, so long as ALLETE complies with the provisions of, and maintains
the coverages required by, this Article VII.

        Section 7.10    ADDITIONAL OR ALTERNATE INSURANCE    Notwithstanding any
provision of this Agreement, during the Pre-Distribution Period ALLETE and ADESA
shall work together to evaluate insurance options and secure additional or
alternate insurance for ADESA and/or ALLETE if desired by and cost effective for
ADESA and ALLETE. Nothing in this Agreement shall be deemed to restrict any
member of the ADESA Group from acquiring, at any time, at its own expense any
other insurance policy in respect of any Liabilities or covering any period.

        Section 7.11    FURTHER AGREEMENTS.    The Parties acknowledge that they
intend to allocate financial obligations without violating any laws regarding
insurance, self-insurance or other financial responsibility. If it is determined
that any action undertaken pursuant to this Agreement or any Ancillary Agreement
is violative of any insurance, self-insurance or related financial
responsibility law or regulation, the Parties agree to work together to do
whatever is necessary to comply with such law or regulation while trying to
accomplish, as much as possible, the allocation of financial obligations as
intended in this Agreement or any Ancillary Agreement.

ARTICLE VIII
MISCELLANEOUS

        Section 8.1    LIMITATION OF LIABILITY    IN NO EVENT SHALL ANY MEMBER
OF THE ALLETE GROUP OR ADESA GROUP BE LIABLE TO ANY OTHER MEMBER OF THE ALLETE
GROUP OR ADESA GROUP FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

        Section 8.2    ENTIRE AGREEMENT    This Agreement, the Ancillary
Agreements and the Exhibits and Schedules referenced or attached hereto and
thereto, constitute the entire agreement between the Parties with respect to the
subject matter hereof and thereof and shall supersede all prior written and oral
and all contemporaneous oral agreements and understandings with respect to the
subject matter hereof and thereof.

        Section 8.3    GOVERNING LAW AND JURISDICTION    This Agreement shall be
construed in accordance with and all Disputes hereunder shall be governed by the
laws of the State of Delaware, excluding its conflict of law rules. The Parties
agree to the following procedure to determine

33

--------------------------------------------------------------------------------




jurisdiction over all actions between the Parties for preliminary relief in aid
of arbitration pursuant to Section 4.10 herein, and non-exclusive jurisdiction
over any action for enforcement of an arbitral award.

        In the event that ALLETE commences such an action, the Parties agree
that the Circuit Court of Marion County, Indiana and/or the United States
District Court for the Southern District of Indiana shall have exclusive
jurisdiction over such action.

        In the event that ADESA commences such an action, the Parties agree that
the District Court of St. Louis County, Minnesota and/or the United States
District Court for the State of Minnesota shall have exclusive jurisdiction over
such action.

        Section 8.4    TERMINATION; AMENDMENT    This Agreement and all
Ancillary Agreements may be terminated by and in the sole discretion of ALLETE,
without the approval of ADESA, at any time prior to the later of (i) the IPO or
(ii) the last day of the completion of any of the transactions contemplated by
the Debt Financing. This Agreement and any applicable Ancillary Agreements may
be terminated at any time after such date by mutual consent of ALLETE and ADESA,
evidenced by an instrument in writing signed on behalf of each of the Parties.
This Agreement may be amended only with the mutual consent of ALLETE and ADESA,
evidenced by an instrument in writing signed on behalf of each of the Parties.
In the event of termination by ALLETE pursuant to the first sentence of this
Section 8.4, no Party shall have any liability of any kind to the other Party.

        Section 8.5    NOTICES    Notices, offers, requests or other
communications required or permitted to be given by either party pursuant to the
terms of this Agreement shall be given in writing to the respective Parties to
the following addresses:

if to ALLETE:

ALLETE, Inc.
30 West Superior Street
Duluth, Minnesota 55802-2093
Attention: General Counsel
Fax: (218) 723-3960

if to ADESA:

ADESA, Inc.
13085 Hamilton Crossing Boulevard
Carmel, Indiana 46032
Attention: General Counsel
Fax: (317) 249-4603

or to such other address or facsimile number as the party to whom notice is
given may have previously furnished to the other in writing as provided herein.
Any notice involving non-performance, termination, or renewal shall be sent by
hand delivery, recognized overnight courier or, within the United States, may
also be sent via certified mail, return receipt requested. All other notices may
also be sent by facsimile, confirmed by first class mail. All notices shall be
deemed to have been given when received, if hand delivered; when transmitted, if
transmitted by facsimile or similar electronic transmission method; one working
day after it is sent, if sent by recognized overnight courier; and three days
after it is postmarked, if mailed first class mail or certified mail, return
receipt requested, with postage prepaid.

        Section 8.6    COUNTERPARTS    This Agreement, including the Ancillary
Agreement and the Exhibits and Schedules hereto and thereto and the other
documents referred to herein or therein, may be executed in two counterparts,
each of which shall be deemed to be an original but both of which shall
constitute one and the same agreement.

34

--------------------------------------------------------------------------------




        Section 8.7    BINDING EFFECT; ASSIGNMENT    This Agreement shall inure
to the benefit of and be binding upon the Parties hereto and their respective
legal representatives and successors, and, nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement; provided that, the
ADESA Group, the ADESA Indemnitees, the ALLETE Group, the ALLETE Indemnitees,
and the Holders of Registrable Securities shall be entitled to the benefits and
subject to the obligations of those provisions of this Agreement which expressly
confer rights and/or impose obligations upon them. Such provisions of this
Agreement may be enforced separately by each member of the ALLETE Group, each
ALLETE Indemnitee, each member of the ADESA Group, each ADESA Indemnitee, and
each Holder of Registrable Securities. Neither Party may assign this Agreement
or any rights or obligations hereunder, without the prior written consent of the
other Party, and any such assignment shall be void; PROVIDED, HOWEVER, either
Party may assign this Agreement to a successor entity in conjunction with such
Party's reincorporation in another jurisdiction or into another business form.

        Section 8.8    SEVERABILITY    If any term or other provision of this
Agreement or the Exhibits or Schedules attached hereto is determined by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible.

        Section 8.9    FAILURE OR INDULGENCE NOT WAIVER; REMEDIES
CUMULATIVE    No failure or delay on the part of either party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right. All rights and
remedies existing under this Agreement or the Exhibits or Schedules attached
hereto are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

        Section 8.10    AUTHORITY    Each of the Parties hereto represents to
the other that (a) it has the corporate or other requisite power and authority
to execute, deliver and perform this Agreement, (b) the execution, delivery and
performance of this Agreement by it have been duly authorized by all necessary
corporate or other actions, (c) it has duly and validly executed and delivered
this Agreement, and (d) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and general equity principles.

        Section 8.11    INTERPRETATION    The headings contained in this
Agreement, in any Exhibit or Schedule hereto and in the table of contents to
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Any capitalized term used in
any Exhibit or Schedule but not otherwise defined therein, shall have the
meaning assigned to such term in this Agreement. When a reference is made in
this Agreement to an Article or a Section, Exhibit or Schedule, such reference
shall be to an Article or Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated.

        Section 8.12    CONFLICTING AGREEMENTS    None of the provisions of this
Agreement are intended to supersede any provision in any Ancillary Agreement or
any other agreement with respect to the respective subject matters thereof. In
the event of conflict between this Agreement and any Ancillary Agreement or
other agreement executed in connection herewith, the provisions of such other
agreement shall prevail.

35

--------------------------------------------------------------------------------




        Section 8.13    THIRD PARTY BENEFICIARIES    None of the provisions of
this Agreement shall be for the benefit of or enforceable by any third party,
including any creditor of any Person. No such third party shall obtain any right
under any provision of this Agreement or shall by reasons of any such provision
make any claim in respect of any Liability (or otherwise) against either Party
hereto.. Notwithstanding the foregoing to the contrary, the ADESA Group, the
ADESA Indemnitees, the ALLETE Group, the ALLETE Indemnitees, and the Holders of
Registrable Securities shall be entitled to the benefits of those provisions of
this Agreement which expressly confer rights upon them.

ARTICLE IX
DEFINITIONS

        Section 9.1    DEFINED TERMS    The following capitalized terms shall
have the meanings given to them in this Section 9.1:

        "AAA" has the meaning set forth in Section 4.10(a) of this Agreement.

        "Action" means any demand, action, suit, countersuit, arbitration,
inquiry, proceeding or investigation by or before any federal, state, local,
foreign or international governmental authority or any arbitration or mediation
tribunal, other than any demand, action, suit, countersuit, arbitration,
inquiry, proceeding or investigation relating to Taxes.

        "ADESA" shall have the meaning set forth in the preamble to this
Agreement.

        "ADESA Affiliate" means any corporation or other entity directly or
indirectly controlled by ADESA.

        "ADESA's Auditors" shall have the meaning set forth in Section 4.4(a) of
this Agreement.

        "ADESA Balance Sheet" shall mean ADESA's audited Consolidated Balance
Sheet as of December 31, 2003.

        "ADESA Business" shall have the meaning set forth in the preamble of
this Agreement.

        "ADESA Capital Stock" means all classes or series of capital stock of
ADESA.

        "ADESA Covered Parties" has the meaning set forth in Section 7.1(a) of
this Agreement.

        "ADESA Group" means the affiliated group (within the meaning of
Section 1504(a) of the Code), or similar group of entities as defined under
corresponding provisions of the laws of other jurisdictions, of which ADESA will
be the common parent corporation immediately after the Distribution, and any
corporation or other entity which may become a member of such group from time to
time.

        "ADESA Indemnitees" means ADESA, each member of the ADESA Group and each
of their respective directors, officers and employees.

        "ADESA Liabilities" shall mean (without duplication) the following
Liabilities:

        (i)    all Liabilities reflected in the ADESA Balance Sheet;

        (ii)   all Liabilities of ALLETE or its Subsidiaries that arise after
the date of the ADESA Balance Sheet that would be reflected in an ADESA balance
sheet as of the date of such Liabilities, if such balance sheet was prepared
using the same principles and accounting policies under which the ADESA Balance
Sheet was prepared;

        (iii)  all Liabilities that should have been reflected in the ADESA
Balance Sheet but are not reflected in the ADESA Balance Sheet due to mistake or
unintentional omission;

36

--------------------------------------------------------------------------------






        (iv)  all Liabilities (other than Liabilities for Taxes), whether
arising before, on or after the Effective Date, that relate to, arise or result
from:

        (1)   the operation, or any of the assets, of the ADESA Business, as
conducted at any time prior to, on or after the Effective Date (including any
Liability relating to, arising out of or resulting from any act or failure to
act by any director, officer, employee, agent or representative (whether or not
such act or failure to act is or was within such Person's authority)); or

        (2)   the operation of any business conducted by any member of the ADESA
Group at any time after the Effective Date (including any Liability relating to,
arising out of or resulting from any act or failure to act by any director,
officer, employee, agent or representative (whether or not such act or failure
to act is or was within such Person's authority));

        (v)   all Liabilities that relate to, arise or result from the Debt
Financing or any of the Debt Financing Events; and

        (vi)  all Liabilities that are expressly contemplated by this Agreement,
or any other Ancillary Agreement (or the Schedules hereto or thereto) as
Liabilities to be assumed by ADESA or any member of the ADESA Group, and all
agreements, obligations and Liabilities of any member of the ADESA Group under
this Agreement or any of the Ancillary Agreements.

        "ADESA Transfer Agent" means Wells Fargo Bank Minnesota, National
Association.

        "Affiliated Company" of any Person means any entity that controls, is
controlled by, or is under common control with such Person. As used herein,
"control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

        "Agreement" shall mean this Master Separation Agreement, together with
the schedules and exhibits hereto, as the same may be amended from time to time
in accordance with the provisions hereof.

        "ALLETE" shall have the meaning set forth in the preamble to this
Agreement.

        "ALLETE Affiliate" means any corporation or other entity directly or
indirectly controlled by ALLETE, but excluding ADESA and any ADESA Affiliate.

        "ALLETE's Auditors" shall have the meaning set forth in Section 4.4(b)
of this Agreement.

        "ALLETE Business" means any business of ALLETE other than the ADESA
Business.

        "ALLETE Group" means the affiliated group (within the meaning of
Section 1504(a) of the Code), or similar group of entities as defined under
corresponding provisions of the laws of other jurisdictions, of which ALLETE is
the common parent corporation, and any corporation or other entity which may be,
may have been or may become a member of such group from time to time, but
excluding any member of the ADESA Group.

        "ALLETE Indemnitees" means ALLETE, each member of the ALLETE Group and
each of their respective directors, officers and employees.

        "ALLETE Portions" means all information set forth in, or incorporated by
reference into, the IPO Registration Statement, to the extent such information
relates exclusively to (a) ALLETE and the ALLETE Group, (b) the ALLETE Business,
(c) ALLETE's intentions with respect to the Distribution or (d) the terms of the
Distribution, including, without limitation, the form, structure and terms of
any transaction(s) and/or offering(s) to effect the Distribution and the timing
of and conditions to the consummation of the Distribution.

37

--------------------------------------------------------------------------------





        "ALLETE Securities" shall have the meaning set forth in Section 5.2(b)
of this Agreement.

        "Ancillary Agreements" shall mean the Tax Sharing Agreement, the Joint
Aircraft Agreement and the Employee Matters Agreement.

        "Blackout Period" shall have the meaning set forth in Section 5.4 of
this Agreement.

        "Code" means the Internal Revenue Code of 1986 (or any successor
statute), as amended from time to time, and the regulations promulgated
thereunder.

        "Commission" shall have the meaning set forth in Section 3.1(a) of this
Agreement.

        "Common Stock" means shares of common stock, par value $.01 per share,
of ADESA.

        "Company Notice" shall have the meaning set forth in Section 5.2(a) of
this Agreement.

        "Company Securities" shall have the meaning set forth in Section 5.2(b)
of this Agreement.

        "Confidential Business Information" shall have the meaning set forth in
Section 4.5(a)(iii) of this Agreement.

        "Confidential Information" shall have the meaning set forth in
Section 4.5(a)(i) of this Agreement.

        "Confidential Operational Information" shall have the meaning set forth
in Section 4.5(a)(ii) of this Agreement.

        "Continuously Effective" with respect to a specified registration
statement, means that such registration statement shall not cease to be
effective and available for transfers of Registrable Securities in accordance
with the method of distribution set forth therein for longer than five
(5) business days during the period specified in the relevant provision of this
Agreement.

        "Contract" means any contract, agreement, lease, license, sales order,
purchase order, instrument or other commitment that is binding on any Person or
any part of its property under applicable law.

        "Coverage Amount" shall have the meaning set forth in
Section 7.6(ii).b).

        "Debt Financing" shall mean (i) the offer and sale of ADESA's
$125 million aggregate principal amount of notes due 2012 and (ii) ADESA's
proposed $525 million credit facility.

        "Debt Financing Date" shall mean the date on which the Debt Financing is
consummated.

        "Debt Financing Events" shall have the meaning set forth in
Section 3.3(a).

        "Demand Registration" shall have the meaning set forth in Section 5.1(a)
of this Agreement.

        "Demand Registration Statement" shall have the meaning set forth in
Section 5.1(a) of this Agreement.

        "Dispute" has the meaning set forth in Section 4.10(a) of this
Agreement.

        "Dispute Resolution Commencement Date" has the meaning set forth in
Section 4.10(a) of this Agreement.

        "Distribution" means the divestiture by ALLETE of all or a significant
portion of the shares of capital stock of ADESA owned by ALLETE, which
divestiture may be effected by ALLETE as a dividend, an exchange with existing
ALLETE stockholders for shares of ALLETE capital stock, a spin-off or otherwise,
as a result of which ALLETE is no longer required to consolidate ADESA's results
of operations and financial position (determined in accordance with generally
accepted accounting principles consistently applied).

38

--------------------------------------------------------------------------------






        "Distribution Date" means the date on which the Distribution is
consummated.

        "Effective Date" shall have the meaning set forth in Section 1.1 of this
Agreement.

        "Employee Matters Agreement" means the Employee and Director Matters
Agreement, attached as Exhibit E to this Agreement.

        "Exchange Act" shall have the meaning set forth in Section 3.1(a) of
this Agreement.

        "Final Determination" has the meaning set forth in the Tax Sharing
Agreement.

        "Governmental Approvals" means any notices, reports or other filings to
be made, or any consents, registrations, approvals, permits or authorizations to
be obtained from, any Governmental Authority.

        "Governmental Authority" shall mean any federal, state, local, foreign
or international court, government, department, commission, board, bureau,
agency, official or other regulatory, administrative or governmental authority.

        "Holders" shall mean, collectively, ALLETE and its Affiliated Companies
(other than ADESA and its Subsidiaries) who from time to time own Registrable
Securities, each of such entities separately is sometimes referred to herein as
a "Holder."

        "Indemnifying Party" means any party which may be obligated to provide
indemnification to an Indemnitee pursuant to Section 6.2 or Section 6.3 hereof
or any other section of this Agreement or any Ancillary Agreement.

        "Indemnitee" means any party which may be entitled to indemnification
from an Indemnifying Party pursuant to Section 6.2 or Section 6.3 hereof or any
other section of this Agreement or any Ancillary Agreement.

        "Information" means information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

        "Insurance Policies" means insurance policies pursuant to which a Person
makes a true risk transfer to an insurer.

        "Insurance Proceeds" means those monies: (a) received by an insured from
an insurance carrier; or (b) paid by an insurance carrier on behalf of the
insured; or (c) from Insurance Policies.

        Insured ADESA Liability" means any ADESA Liability to the extent that
(i) it is covered under the terms of ALLETE's Insurance Policies in effect prior
to the Distribution, and (ii) ADESA is not a named insured under, or otherwise
entitled to the benefits of, such Insurance Policies.

        "IPO" shall have the meaning set forth in the preamble of this
Agreement.

        "IPO Date" shall be deemed to be 12:01 a.m., Central Time, on the date
on which the IPO is consummated.

        "IPO Events" shall have the meaning set forth in Section 3.4.

39

--------------------------------------------------------------------------------






        "IPO Liabilities" means any Liabilities relating to, arising out of or
resulting from any untrue statement or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, with
respect to all information contained in the IPO Registration Statement or any
preliminary, final or supplemental prospectus forming a part of the IPO
Registration Statement.

        "IPO Registration Statement" shall have the meaning set forth in the
preamble of this Agreement.

        "Joint Aircraft Agreement" means the Joint Aircraft Ownership and
Management Agreement, attached as Exhibit D to this Agreement.

        "Liabilities" means all debts, liabilities, guarantees, assurances,
commitments and obligations, whether fixed, contingent or absolute, asserted or
unasserted, matured or unmatured, liquidated or unliquidated, accrued or not
accrued, known or unknown, due or to become due, whenever or however arising
(including, without limitation, whether arising out of any Contract or tort
based on negligence or strict liability) and whether or not the same would be
required by generally accepted principles and accounting policies to be
reflected in financial statements or disclosed in the notes thereto.

        "Loss and Losses" mean any and all damages, losses, deficiencies,
Liabilities, obligations, penalties, judgments, settlements, claims, payments,
fines, interest, costs and expenses (including, without limitation, the costs
and expenses of any and all Actions and demands, assessments, judgments,
settlements and compromises relating thereto and the costs and expenses of
attorneys', accountants', consultants' and other professionals' fees and
expenses incurred in the investigation or defense thereof or the enforcement of
rights hereunder), excluding special, consequential, indirect, incidental and/or
punitive damages (other than special, consequential, indirect, incidental and/or
punitive damages awarded to any third party against an indemnified party).

        "Maximum Number" when used in connection with an Underwritten Offering,
shall mean the maximum number of shares of Common Stock (or amount of other
Registrable Securities) that the Underwriters' Representative has informed ADESA
may be included as part of such offering without materially and adversely
affecting the success or pricing of such offering.

        "NYSE" shall have the meaning set forth in Section 3.1(c) of this
Agreement.

        "Other Holders" shall have the meaning set forth in Section 5.2(c) of
this Agreement.

        "Other Securities" shall have the meaning set forth in Section 5.2(a) of
this Agreement.

        "Overallocated Party" shall have the meaning set forth in
Section 7.1(a)(iii).

        "Person" means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

        "Pre-Distribution Period" shall have the meaning set forth in
Section 4.13 of this Agreement.

        "Privileges" shall have the meaning set forth in Section 4.6(a) of this
Agreement.

        "Privileged Information" shall have the meaning set forth in
Section 4.6(a) of this Agreement.

        "Registrable Securities" means (i) the shares of Common Stock held by
ALLETE immediately following the Effective Date (the "Shares"), (ii) any stock
or other securities received by ALLETE into which or for which the Shares may
hereafter be changed, converted or exchanged, and (iii) any other securities
issued or distributed to ALLETE in respect of the Shares by way of stock
dividend or stock split or in connection with a combination of shares,
recapitalization, reorganization, merger, consolidation or otherwise, (iv) any
other securities received by ALLETE

40

--------------------------------------------------------------------------------






into which or for which shares of Common Stock are converted or exchanged or are
convertible or exchangeable, (v) any other shares of Common Stock acquired by
ALLETE prior to the Distribution Date, and (vi) any other successor securities
received by ALLETE in respect of any of the forgoing (i) through (v); PROVIDED
that in the event that any Registrable Securities (as defined without giving
effect to this proviso) are being registered pursuant hereto, the Holder may
include in such registration (subject to the limitations of this Agreement
otherwise applicable to the inclusion of Registrable Securities) any shares of
Common Stock or securities acquired in respect thereof thereafter acquired by
such Holder, which shall also be deemed to be "Shares" and accordingly
Registrable Securities, for purposes of such registration. As to any particular
Registrable Securities, such Registrable Securities shall cease to be
Registrable Securities when (w) a registration statement with respect to the
sale by ALLETE shall have been declared effective under the Securities Act and
such Shares shall have been disposed of in accordance with such registration
statement, (x) they shall have been distributed to the public in accordance with
Rule 144, (y) they shall have been otherwise transferred by ALLETE to an entity
or Person that is not an Affiliated Company of ALLETE, new certificates for them
not bearing a legend restricting further transfer shall have been delivered by
ADESA and subsequent disposition of them shall not require registration or
qualification of them under the Securities Act or any state securities or blue
sky law then in effect or (z) they shall have ceased to be outstanding.

        "Registration Expenses" means any and all out-of-pocket expenses
incident to performance of or compliance with ARTICLE V of this Agreement,
including, without limitation, (i) all Commission registration and filing fees,
(ii) all fees and expenses of complying with securities or blue sky laws
(including fees and disbursements of counsel for any underwriters in connection
with blue sky qualifications of the Registrable Securities) or relating to the
National Association of Securities Dealers, Inc., (iii) all printing, messenger
and delivery expenses, (iv) all fees and expenses incurred in connection with
listing (or authorizing for quotation) the Registrable Securities on a
securities exchange or automated inter-dealer Quotation System pursuant to the
requirements hereof, (v) the fees and disbursements of counsel for ADESA and of
its independent public accountants, (vi) all expenses in connection with the
preparation, printing and filing of the registration statement, any preliminary
prospectus or final prospectus and amendments and supplements thereto and the
mailing and delivering of copies thereof to any Holders, underwriters and
dealers and all expenses incidental to delivery of the Registrable Securities,
(vii) the reasonable fees and disbursements of one firm of counsel, other than
ADESA's counsel, selected by the Holders of Registrable Securities being
registered and reasonably acceptable to ADESA, (viii) any fees and disbursements
of underwriters customarily paid by the issuers or sellers of securities, and
the reasonable fees and expenses of any special experts retained in connection
with the requested registration, but excluding underwriting discounts and
commissions and transfer taxes, if any, and (ix) the expenses incurred in
connection with making "road show" presentations and holding meetings with
potential investors to facilitate the distribution and sale of Registrable
Securities.

        "Request" shall have the meaning set forth in Section 5.1(a) of this
Agreement.

        "Rule 144" means Rule 144 (or any successor rule to similar effect)
promulgated under the Securities Act.

        "Rule 415 Offering" means an offering on a delayed or continuous basis
pursuant to Rule 415 (or any successor rule to similar effect) promulgated under
the Securities Act.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Selling Holder" shall have the meaning set forth in Section 5.6(e) of
this Agreement.

        "Shared ADESA Percentage" means 50%.

41

--------------------------------------------------------------------------------






        "Shared ALLETE Percentage" means 50%.

        "Shared Percentage" means the Shared ADESA Percentage or the Shared
ALLETE Percentage, as the case may be.

        "Subsidiary" of any Person means a corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; PROVIDED,
HOWEVER, that no Person that is not directly or indirectly wholly-owned by any
other Person shall be a Subsidiary of such other Person unless such other Person
controls, or has the right, power or ability to control, that Person.

        "Tax Control" means ownership of an amount of equity of a corporation
that represents both (i) "control" of that corporation within the meaning of
Section 368(c) of the Code and (ii) the "80-percent voting and value test" set
forth in Section 1504(a)(2) of the Code.

        "Tax-Free Status of the Distribution" means the nonrecognition of
taxable gain or loss for U.S. federal income tax purposes, as provided in
Sections 355 and 368 of the Code, to ALLETE, members of the affiliated group
(within the meaning of Section 1504(a) of the Code) of which ALLETE is the
common parent corporation and ALLETE's stockholders in connection with the
Distribution.

        "Tax Plan" shall mean the steps described in Exhibit F to this
Agreement.

        "Tax Sharing Agreement" means the Tax Sharing Agreement, attached as
Exhibit C to this Agreement.

        "Tax and Taxes" have the meaning set forth in the Tax Sharing Agreement.

        "Third Party Claim" has the meaning set forth in Section 6.1(a) of this
Agreement.

        "Underallocated Party" shall have the meaning set forth in
Section 7.1(a)(iii).

        "Underwritten Offering" shall mean a registration in which securities of
ADESA are sold to one or more underwriters for reoffering to the public.

        "Underwriters" shall have the meaning set forth in Section 3.1(a) of
this Agreement.

        "Underwriting Agreement" shall have the meaning set forth in
Section 3.1(a) of this Agreement.

        "Underwriters' Representative" when used in connection with an
Underwritten Offering, shall mean the managing underwriter of such offering, or,
in the case of a co-managed underwriting, the managing underwriters designated
as the Underwriters' Representative by the co-managers.

42

--------------------------------------------------------------------------------






        WHEREFORE, the Parties have signed this Master Separation Agreement
effective as of the date first set forth above.

    ALLETE, INC.

 
 
/s/  JAMES K. VIZANKO      

--------------------------------------------------------------------------------

Name: James K. Vizanko
Title: Senior VP, CFO and Treasurer
 
 
ADESA, INC.

 
 
/s/  CAMERON C. HITCHCOCK      

--------------------------------------------------------------------------------

Name: Cameron C. Hitchcock
Title: Chief Financial Officer


43

--------------------------------------------------------------------------------




EXHIBITS


Exhibit A Certificate of Secretary of ALLETE

Exhibit B Certificate of Secretary of ADESA

Exhibit C Tax Sharing Agreement

Exhibit D Joint Aircraft Ownership & Management Agreement

Exhibit E Employee and Director Matters Agreement

Exhibit F Tax Plan

44

--------------------------------------------------------------------------------






EXHIBIT A

CERTIFICATE OF SECRETARY OF
ALLETE, INC.


        I, Deborah A. Amberg, Secretary of ALLETE, Inc., a corporation organized
under the laws of the State of Minnesota, hereby certify that the following is a
true and correct copies of certain resolution duly adopted in a meeting of the
Company Board of Directors of said Company on May 11, 2004, 2004, at which a
quorum was present and voting throughout, and that the same are full force and
effect on the date hereof:

        WHEREAS, the energy services business of ALLETE, Inc., a Minnesota
corporation ("ALLETE"), and the automotive services business of ADESA, Inc., a
Delaware corporation ("ADESA"), are fundamentally different businesses, the
Board of Directors of ALLETE (the "Board") has determined that the businesses
require inherently different strategies in order to maximize their long-term
value, and the most effective way to maximize the long-term value of each
business, and for other reasons germane to the businesses is to separate the
businesses;

        WHEREAS, on October 24, 2003, ALLETE announced that the Board has
approved a plan to spin-off all of ALLETE's interest in ADESA to the holders of
ALLETE'S common stock, without par value per share, in a spin-off transaction
that would be tax-free to ALLETE and ALLETE's shareholders under Section 355 of
the Internal Revenue Code of 1986, as amended (the "Spin-Off"); and

        WHEREAS, in connection with establishing prior to the consummation of
the Spin-Off ADESA's automotive services business and ALLETE's energy services
business as separate businesses, the parties desire to enter into (i) the Master
Separation Agreement (the "MSA") between ALLETE and ADESA, Inc. to set forth the
principal arrangements between them regarding the separation of the businesses,
(ii) the Tax Sharing Agreement (the "TSA") between ALLETE and ADESA to set forth
certain tax matters between ALLETE and ADESA, (iii) the Employee Matters
Agreement (the "EMA") between ALLETE and ADESA to set forth certain employee
matters between ALLETE and ADESA and (iv) the Joint Aircraft Ownership and
Management Agreement (the "JMA") between ALLETE and ADESA to set forth certain
terms with respect to ALLETE and ADESA's joint ownership of two aircraft (the
"Aircraft") and their operating the Aircraft on a joint ownership agreement
basis as defined in 14 C.F.R. § 91.501(c)(3) of the Federal Aviation Regulations
("FARs") and as provided for in 14 C.F.R. § 91.501(b)(6) of the FARs.

        NOW, THEREFORE, BE IT:

        RESOLVED, that the Board hereby determines that it is advisable and in
the best interests of ALLETE for ALLETE to enter into the MSA; and be it

        FURTHER RESOLVED, that the Board hereby approves of the MSA,
substantially in the form provided to the Board, and declares the advisability
thereof; and be it

        FURTHER RESOLVED, that the Board hereby determines that it is advisable
and in the best interests of ALLETE for ALLETE to enter into the TSA; and be it

        FURTHER RESOLVED, that the Board hereby approves of the TSA,
substantially in the form provided to the Board, and declares the advisability
thereof; and be it

        FURTHER RESOLVED, that the Board hereby determines that it is advisable
and in the best interests of ALLETE for ALLETE to enter into the EMA; and be it

        FURTHER RESOLVED, that the Board hereby approves of the EMA,
substantially in the form provided to the Board, and declares the advisability
thereof; and be it

A-1

--------------------------------------------------------------------------------




        FURTHER RESOLVED, that the Board hereby determines that it is advisable
and in the best interests of ALLETE for ALLETE to enter into the JMA; and be it

        FURTHER RESOLVED, that the Board hereby approves of the JMA,
substantially in the form provided to the Board, and declares the advisability
thereof; and be it

        FURTHER RESOLVED, that any and all actions previously taken by ALLETE.
or any of its directors or duly authorized officers in connection with the
documents, transactions and actions contemplated by the foregoing resolutions
hereby are adopted, ratified, confirmed and approved in all respects as and for
the acts and deeds of ALLETE; and be it

        FURTHER RESOLVED, that the officers of ALLETE be, and each of them
hereby is, authorized, empowered and directed to perform such acts as they shall
in their sole discretion deem necessary or desirable to effectuate the purposes
of the foregoing resolutions.

        IN WITNESS WHEREOF, I have hereunto set my hand this 3rd day of August,
2004.


 
 
/s/  DEBORAH A. AMBERG      

--------------------------------------------------------------------------------

Name: Deborah A. Amberg
Title: Secretary


A-2

--------------------------------------------------------------------------------






EXHIBIT B

CERTIFICATE OF SECRETARY OF ADESA, INC.


        I, Karen C. Turner, Secretary of ADESA, Inc., a corporation organized
and existing under the laws of the State of Delaware (the "Company"), DO HEREBY
CERTIFY that attached hereto are true and correct copies of certain resolutions
adopted in a meeting of the Company Board of Directors on May 11, 2004, 2004,
which resolutions have not been amended, modified, rescinded and remain in full
force and effect on the date hereof.

        IN WITNESS WHEREOF, I have hereunder set my hand and affixed the seal of
ADESA, Inc. this 4th day of June, 2004.


 
 
/s/  KAREN C. TURNER      

--------------------------------------------------------------------------------

Name: Karen C. Turner
Title: Secretary

B-1

--------------------------------------------------------------------------------



ADESA, INC. RESOLUTION

        WHEREAS, the energy service business of ALLETE, Inc., a Minnesota
corporation ("ALLETE"), and the automotive services business of ADESA, are
fundamentally different businesses, the Board of Directors of ALLETE (the
"ALLETE Board") has determined that the business require inherently different
strategies in order to maximize their long-term value, and the most effective
way to maximize the long-term value of each business, and for other reasons
germane to the business is to separate the businesses;

        WHEREAS, on October 24, 2003, ALLETE announced that the ALLETE Board has
approved a plan to spin-off all of ALLETE's interest in ADESA to the holders of
ALLETE's common stock, without par value per share, in a spin-off transaction
that would be tax-free to ALLETE and ALLETE's shareholders under Section 355 of
the Internal Revenue Code of 1986, as amended (the "Spin-Off"); and

        WHEREAS, in connection with establishing, prior to the consummation of
the Spin-Off, ADESA's automotive services business and ALLETE's energy services
business as separate businesses, the parties desire to enter into (i) the Master
Separation Agreement (the "MSA") between ALLETE and ADESA to set forth the
principal arrangements between them regarding the separation of the businesses,
(ii) the Tax Sharing Agreement (the "TSA") between ALLETE and ADESA to set forth
certain tax matters between ALLETE and ADESA, (iii) the Employee Matters
Agreement (the "EMA") between ALLETE and ADESA and (iv) the Joint Aircraft
Ownership and Management Agreement (the "JMA") between ALLETE and ADESA to set
forth certain terms with respect to ALLETE and ADESA's joint ownership of two
aircraft (the "Aircraft") and their operating the Aircraft on a joint ownership
agreement basis as defined in 14 C.F.R. § 91.501(c)(3) of the Federal Aviation
Regulations ("FARs") and as provided for in 14 C.F.R. § 91.501(b)(6) of the
FARs.

        RESOLVED, that the Board hereby determines that it is advisable and in
the best interests of ADESA for ADESA to enter into the MSA; and be it

        FURTHER RESOLVED, that the Board hereby approved the MSA, substantially
in the form provided to the Board, and declares the advisability thereof; and be
it

        FURTHER RESOLVED, that the Board hereby determines that it is advisable
and in the best interests of ADESA for ADESA to enter into the TSA; and be it

        FURTHER RESOLVED, that the Board hereby approved the TSA, substantially
in the form provided to the Board, and declares the advisability thereof; and be
it

        FURTHER RESOLVED, that the Board hereby determines that it is advisable
and in the best interests of ADESA for ADESA to enter into the EMA; and be it

        FURTHER RESOLVED, that the Board hereby approved the EMA, substantially
in the form provided to the Board, and declares the advisability thereof; and be
it

        FURTHER RESOLVED, that the Board hereby determines that it is advisable
and in the best interests of ADESA for ADESA to enter into the JMA; and be it

        FURTHER RESOLVED, that the Board hereby approved the JMA, substantially
in the form provided to the Board, and declares the advisability thereof; and be
it

        FURTHER RESOLVED, that any and all actions previously taken by ADESA or
any of its directors or duly authorized officers in connection with the
documents, transactions and actions contemplated by the foregoing resolutions
hereby are adopted, ratified, confirmed and approved in all respects as and for
the acts and deeds of ADESA; and be it

        FURTHER RESOLVED, that the officers of ADESA be, and each of them hereby
is, authorized, empowered and directed to perform such acts as they shall in
their sole discretion deem necessary or desirable to effectuate the purposes of
the foregoing resolutions.

B-2

--------------------------------------------------------------------------------






EXHIBIT C

TAX SHARING AGREEMENT


        (See Exhibit 10.2 to ADESA's Form 10-Q for the quarter ended June 30,
2004)

C-1

--------------------------------------------------------------------------------






EXHIBIT D

JOINT AIRCRAFT OWNERSHIP & MANAGEMENT AGREEMENT


        (See Exhibit 10.3 to ADESA's Form 10-Q for the quarter ended June 30,
2004)

D-1

--------------------------------------------------------------------------------






EXHIBIT E

EMPLOYEE AND DIRECTOR MATTERS AGREEMENT


        (See Exhibit 10.4 to ADESA's Form 10-Q for the quarter ended June 30,
2004)

E-1

--------------------------------------------------------------------------------






EXHIBIT F

TAX PLAN


F-1

--------------------------------------------------------------------------------




EXHIBIT F

NEW TAX PLAN


May 3, 2004

PRIMARY STEPS TO IMPLEMENT SPIN-OFF OF ADESA

1.Automotive Services, Inc., a Minnesota corporation ("Auto"), forms a new
Delaware corporation, ADESA, Inc. ("New ADESA").

•Already formed

2.New ADESA forms a new Indiana limited liability company, ADESA Corporation LLC
("ADESA LLC").

3.Certain corporate subsidiaries of ADESA Corporation, an Indiana Corporation
("ADESA"), are to be converted to (or merged into) limited liability companies,
as necessary, in order to satisfy the active trade or business test for a
tax-free spin-off.

•Substantially completed

4.Intercompany debt of ALLETE, Inc., a Minnesota corporation ("ALLETE"), and its
subsidiaries to ADESA and its subsidiaries is repaid.

5.ADESA merges with and into New ADESA, with New ADESA being the surviving
corporation in the merger.

6.ALLETE forms ALLETE Automotive Services, LLC, a Minnesota limited liability
company ("Auto LLC").

7.Auto merges with and into Auto LLC, with Auto LLC being the surviving entity
in the merger to convert Auto into a limited liability company.

8.ADESA distributes a dividend to Auto LLC in the form of a $100 million demand
note.

9.New ADESA consummates the initial public offering (the "IPO") (not exceeding
20 percent) of its shares and debt financing(1).

10.Auto LLC makes demand for and ADESA repays the $100 million demand note
(issued in Step 8) out of proceeds from the debt financing or working capital.

11.Auto LLC makes a $100 million cash distribution to ALLETE.

12.ADESA repays all other intercompany debt owed to ALLETE, out of the remaining
proceeds of the debt financing and the IPO.

13.Auto LLC distributes all of the stock it owns in New ADESA to ALLETE.

14.ALLETE distributes all of the stock it owns in New ADESA to the shareholders
of ALLETE on a pro rata basis.

--------------------------------------------------------------------------------

(1)The debt financings will occur simultaneously with or prior to the IPO. The
following agreements will be entered into the earlier of the closing of the debt
financings or the IPO: a Master Separation Agreement, a Tax Sharing Agreement,
an Employee Matters Agreement and a Joint Ownership and Management Agreement.

F-2

--------------------------------------------------------------------------------






SCHEDULE 2.2(b)


Name


--------------------------------------------------------------------------------

  ALLETE Position

--------------------------------------------------------------------------------

  Time Period

--------------------------------------------------------------------------------

David G. Gartzke   Chairman of the board of directors   Until the Distribution
Deborah L. Weinstein   Director   Until the Distribution Wynn V. Bussmann  
Director   Until the Distribution Dennis O. Green   Director   Until the
Distribution Donald C. Wegmiller   Director   Until the Distribution

2.2(b)-1

--------------------------------------------------------------------------------





QuickLinks


MASTER SEPARATION AGREEMENT between ALLETE, INC. and ADESA, INC.
TABLE OF CONTENTS
MASTER SEPARATION AGREEMENT
EXHIBITS
EXHIBIT A CERTIFICATE OF SECRETARY OF ALLETE, INC.
EXHIBIT B CERTIFICATE OF SECRETARY OF ADESA, INC.
EXHIBIT C TAX SHARING AGREEMENT
EXHIBIT D JOINT AIRCRAFT OWNERSHIP & MANAGEMENT AGREEMENT
EXHIBIT E EMPLOYEE AND DIRECTOR MATTERS AGREEMENT
EXHIBIT F TAX PLAN
EXHIBIT F NEW TAX PLAN
SCHEDULE 2.2(b)
